AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 28, 2011 among TEMPUR-PEDIC MANAGEMENT, INC., DAN-FOAM ApS, and CERTAIN SUBSIDIARIES AND AFFILIATES, as Borrowers, TEMPUR-PEDIC INTERNATIONAL INC., TEMPUR WORLD, LLC, and CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWERS, as Guarantors, THE LENDERS PARTY HERETO, BANK OF AMERICA, N.A., as Domestic Administrative Agent and Domestic Collateral Agent, NORDEA BANK DANMARK A/S, as Foreign Administrative Agent, European Co-Agent and Foreign Collateral Agent, and FIFTH THIRD BANK and JPMORGAN CHASE BANK, N.A. as U.S. Co-Agents WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers and Joint Book Managers TABLE OF CONTENTS Page ARTICLE IDEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms. 1.02Interpretive Provisions. 1.03Accounting Terms and Provisions. 1.04Rounding. 1.05Exchange Rates; Currency Equivalents. 1.06Additional Alternative Currencies. 1.07Change of Currency. 1.08Times of Day 1.09Letter of Credit Amounts 1.10Limitation on Obligations of Foreign Credit Parties ARTICLE IICOMMITMENTS AND CREDIT EXTENSIONS 2.01Commitments. 2.02Borrowings, Conversions and Continuations under Revolving Loans. 2.03Additional Provisions with respect to Letters of Credit. 2.04Additional Provisions with respect to Swingline Loans. 2.05Repayment of Loans 2.06Prepayments. 2.07Termination or Reduction of Commitments. 2.08Interest. 2.09Fees. 2.10Computation of Interest and Fees; Retroactive Adjustments to Applicable Percentage. 2.11Payments Generally; Administrative Agent’s Clawback. 2.12Sharing of Payments By Lenders 2.13Evidence of Debt. 2.14Designated Borrowers 2.15Joint and Several Liability. 2.16[Reserved]. 2.17Cash Collateral. 2.18Defaulting Lenders. ARTICLE IIITAXES, YIELD PROTECTION AND ILLEGALITY 3.01Taxes 3.02Illegality 3.03Inability to Determine Rates 3.04Increased Cost; Capital Adequacy. 3.05Compensation for Losses 3.06Mitigation Obligations; Replacement of Lenders. ARTICLE IVGUARANTY 4.01The Guaranty. 4.02Obligations Unconditional. 4.03Reinstatement 4.04Certain Waivers 4.05Remedies. 4.06Rights of Contribution. 4.07Guaranty of Payment; Continuing Guarantee. ARTICLE VCONDITIONS PRECEDENT TO CREDIT EXTENSIONS 5.01Conditions of Effectiveness ARTICLE VIREPRESENTATIONS AND WARRANTIES 6.01Existence, Qualification and Power. 6.02Authorization; No Contravention. 6.03Governmental Authorization; Other Consents. 6.04Binding Effect. 6.05Financial Statements. 6.06No Material Adverse Effect. 6.07Litigation. 6.08No Default. 6.09Ownership of Property; Liens. 6.10Environmental Compliance 6.11Insurance 6.12Taxes. 6.13ERISA Compliance. 6.14Subsidiaries. 6.15Margin Regulations; Investment Company Act. 6.16Disclosure. 6.17Compliance with Laws. 6.18Security Agreement. 6.19Pledge Agreement. 6.20Representations as to Foreign Credit Parties. 6.21Mortgages. 6.22Real Property. ARTICLE VIIAFFIRMATIVE COVENANTS 7.01Financial Statements 7.02Certificates; Other Information 7.03Notification 7.04Payment of Obligations 7.05Preservation of Existence, Etc. 7.06Maintenance of Properties 7.07Maintenance of Insurance 7.08Compliance with Laws; ERISA Compliance. 7.09Books and Records 7.10Inspection Rights 7.11Use of Proceeds 7.12Joinder of Subsidiaries as Guarantors. 7.13Pledge of Capital Stock 7.14Pledge of Other Property. ARTICLE VIIINEGATIVE COVENANTS 8.01Liens 8.02Investments 8.03Indebtedness 8.04Mergers and Dissolutions. 8.05Dispositions 8.06Restricted Payments 8.07Change in Nature of Business 8.08Change in Fiscal Year. 8.09Transactions with Affiliates 8.10Use of Proceeds 8.11Financial Covenants. 8.12Issuance of Non-Voting Stock by Foreign Subsidiaries ARTICLE IXEVENTS OF DEFAULT AND REMEDIES 9.01Events of Default 9.02Remedies Upon Event of Default. 9.03Application of Funds 9.04Collection Allocation Mechanism. ARTICLE XADMINISTRATIVE AGENT 10.01Appointment and Authorization of Administrative Agent 10.02Swiss and German Power of Attorney 10.03Rights as a Lender 10.04Exculpatory Provisions 10.05Reliance by Administrative Agent 10.06Delegation of Duties 10.07Resignation of the Administrative Agent 10.08Non-Reliance on Administrative Agent and Other Lenders 10.09No Other Duties 10.10Administrative Agent May File Proofs of Claim 10.11Collateral and Guaranty Matters 10.12Swap Contracts and Treasury Management Agreements 10.13Intercreditor Agreement ARTICLE XIMISCELLANEOUS 11.01Amendments, Etc 11.02Notices; Effectiveness; Electronic Communications 11.03No Waiver; Cumulative Remedies; Enforcement 11.04Expenses; Indemnity; Damage Waiver 11.05Payments Set Aside 11.06Successors and Assigns. 11.07Treatment of Certain Information; Confidentiality 11.08Right of Setoff 11.09Interest Rate Limitation 11.10Counterparts; Integration; Effectiveness 11.11Survival of Representations and Warranties 11.12Severability 11.13Replacement of Lenders 11.14Governing Law; Jurisdiction; Etc. 11.15Waiver of Jury Trial 11.16USA PATRIOT Act Notice 11.17Judgment Currency 11.18[Reserved.] 11.19No Advisory or Fiduciary Responsibility 11.20Electronic Execution of Assignments and Certain Other Documents 11.21Existing Credit Agreement 3 3 37 38 38 38 39 39 40 40 40 40 40 43 45 53 56 58 59 60 62 63 64 65 66 67 67 69 71 71 74 75 75 76 77 78 78 79 80 81 81 82 82 83 83 86 86 86 86 87 87 87 87 87 88 88 88 88 88 88 88 89 89 89 89 89 90 90 90 91 91 91 93 94 94 95 95 95 96 96 96 96 97 98 99 99 SCHEDULES Schedule 1.01 Mandatory Cost Formulae Schedule 2.01 Lenders and Commitments Schedule 2.03 Existing Letters of Credit Schedule 2.14 Designated Borrowers Schedule 6.14 Subsidiaries Schedule 6.22 Real Property Schedule 8.01 Existing Liens Schedule 8.02 Existing Investments Schedule 8.03 Existing Indebtedness Schedule 11.02 Notice Addresses EXHIBITS Exhibit 2.02 Form of Loan Notice Exhibit 2.03 [Reserved] Exhibit 2.13-1 Form of Domestic Revolving Note Exhibit 2.13-2 Form of Domestic Swingline Note Exhibit 2.13-3 Form of Foreign Revolving Note Exhibit 2.13-4 Form of Foreign Swingline Note Exhibit 2.14-1 Form of Designated Borrower Request and Assumption Exhibit 2.14-1 Form of Designated Borrower Request and Assumption Agreement Exhibit 2.14-2 Form of Designated Borrower Notice Exhibit 7.02(b) Form of Compliance Certificate Exhibit 7.12 Form of Joinder Agreement Exhibit 11.06 Form of Assignment and Assumption 1 2 AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT (the “Credit Agreement” or the “Agreement”) is entered into as of June 28, 2011, among the following: (i) TEMPUR-PEDIC MANAGEMENT, INC., a Delaware corporation, as Domestic Borrower; (ii) DAN-FOAM ApS, a private limited liability company existing under the laws of Denmark, as Foreign Borrower; (iii) TEMPUR-PEDIC INTERNATIONAL INC., a Delaware corporation, and certain subsidiaries and affiliates identified herein, as Guarantors; (iv) the Lenders and L/C Issuers identified herein; (v) BANK OF AMERICA, N.A., as Domestic Administrative Agent and Domestic Collateral Agent; and (vi) NORDEA BANK DANMARK A/S, as Foreign Administrative Agent and Foreign Collateral Agent. W I T N E S S E T H WHEREAS, revolving credit and term loan facilities were established pursuant to the terms of that credit agreement dated as of October 18, 2005 (as amended and modified prior to the Closing Date, the “Existing Credit Agreement”) among the Borrowers, the guarantors identified therein, the lenders identified therein and Bank of America, N.A., as administrative agent; WHEREAS, this Credit Agreement is given in amendment to, restatement of and replacement for the Existing Credit Agreement; NOW, THEREFORE, in consideration of these premises and the mutual covenants and agreements contained herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Defined Terms.As used in this Credit Agreement, the following terms have the meanings provided below: “Acquisition” means the purchase or acquisition by any Person of (a) more than 50% of the Capital Stock with ordinary voting power of another Person or (b) all or any substantial portion of the property (other than Capital Stock) of another Person, whether or not involving a merger or consolidation with such Person. 3 “Acquisition Consideration” means, with respect to any Acquisition, the aggregate cash and non-cash consideration for such Acquisition.The “Acquisition Consideration” for any Acquisition expressly includes Indebtedness assumed in such Acquisition and the good faith estimate by the Borrowers of the maximum amount of any deferred purchase price obligations (including earn-out payments) incurred in connection with such Acquisition.The “Acquisition Consideration” for any Acquisition expressly excludes (a) Capital Stock of the Parent issued to the seller as consideration for such Acquisition and (b) the Net Cash Proceeds of the sale or issuance of Capital Stock by the Parent to the extent such Acquisition is made within ninety (90) days of the receipt of such Net Cash Proceeds by the Parent. “Adequate Assurance” means (i) with respect to L/C Obligations, such assurance as the applicable L/C Issuer may require in its discretion, and (ii) with respect to Swingline Loans, such assurance as the applicable Swingline Lender may require in its discretion, in each case, that any Defaulting Lender will be capable of honoring its obligations to fund its portion of L/C Obligations and Swingline Loans, as appropriate, and participation interests therein, including existing and future obligations hereunder and under the other Credit Documents.Adequate Assurance may be in the form of cash collateral, posting of letters of credit or other arrangement, in each case in form, amount and other respects satisfactory to the applicable L/C Issuer or applicable Swingline Lender, as applicable, in their discretion. “Administrative Agent” means the Domestic Administrative Agent and/or the Foreign Administrative Agent, as appropriate. “Administrative Agent’s Office” means, with respect to any currency, the Administrative Agent’s address and, as appropriate, account as set forth on Schedule11.02 (as may be updated from time to time) with respect to such currency, or such other address or account with respect to such currency as the Administrative Agent may from time to time notify the Borrowers and the Lenders. “Administrative Questionnaire” means an administrative questionnaire for the Lenders in a form supplied by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Aggregate Commitments” means the Domestic Revolving Commitments and the Foreign Revolving Commitments. “Aggregate Commitment Percentage” means, for each Lender, a fraction (expressed as a percentage carried to the ninth decimal place), the numerator of which is the amount of such Lender’s respective Domestic Revolving Commitment and Foreign Revolving Commitment, and the denominator of which is the amount of the Aggregate Commitments. “Aggregate Domestic Revolving Commitments” means the Domestic Revolving Commitments of all the Domestic Revolving Lenders. “Aggregate Foreign Revolving Commitments” means the Foreign Revolving Commitments of all the Foreign Revolving Lenders. “Aggregate Domestic Revolving Committed Amount” has the meaning provided in Section 2.01(a). 4 “Aggregate Foreign Revolving Committed Amount” has the meaning provided in Section 2.01(d). “Albuquerque Bond Indenture” means that certain Trust Indenture, as amended and modified, among Bernalillo County, New Mexico, as issuer, and The Bank of New York Trust Company, N.A., as trustee, pursuant to which the Albuquerque Bonds may be issued. “Albuquerque Bonds” means the Bernalillo County, New Mexico Taxable Fixed Rate Unsecured Industrial Revenue Bonds (Tempur Production USA, Inc. Project), Series 2005B, in the aggregate principal amount of up to $25,000,000 under the Albuquerque Bond Indenture, and sometimes referred to herein and in the Albuquerque Bond Indenture as the “Self-Funded Bonds” representing the Company’s “equity” in the Albuquerque Project.The Albuquerque Bonds are held by TPMI. “Albuquerque IRB Financing” means the financing for the Albuquerque Project, including the Albuquerque Bonds, the Albuquerque Bond Indenture and the other bond documents referenced therein and relating thereto. “Albuquerque Project” shall have the meaning given the term “Project” in the Albuquerque Bond Indenture. “Alternative Currency” means each of Euro, Canadian Dollars and each other currency (other than Dollars) that is approved in accordance with Section1.06. “Alternative Currency Equivalent” means, at any time, with respect to any amount denominated in Dollars, the equivalent amount thereof with applicable Alternative Currency as determined by the Administrative Agent or L/C Issuer, as the case may be, at such time on the basis of the Spot Rate (determined in respect of the most recent Revaluation Date) for the purchase of such Alternative Currency with Dollars. “Applicable Percentage means the following percentages per annum, based on the Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Domestic Administrative Agent pursuant to Section 7.02(b): Applicable Margin for Pricing Level Consolidated Leverage Ratio Eurocurrency Rate Loans Base Rate Loans Letter of Credit Fee Commitment Fee I Less than or equal to 1.0:1.0 1.50% 0.50% 1.50% 0.375% II Greater than 1.0:1.0 but less than or equal to 1.75:1.0 1.75% 0.75% 1.75% 0.375% III Greater than 1.75:1.0 but less than or equal to 2.5:1.0 2.00% 1.00% 2.00% 0.500% IV Greater than 2.5:1.0 2.25% 1.25% 2.25% 0.500% Any increase or decrease in the Applicable Percentage resulting from a change in the Consolidated Leverage Ratio shall become effective not later than the date five Business Days immediately following the date a Compliance Certificate is delivered pursuant to Section 7.02(b); provided, however, that if a Compliance Certificate is not delivered when due in accordance therewith, then Pricing Level IV shall apply as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered until the date not later than five Business Days immediately following delivery thereof.Determinations by the Domestic Administrative Agent of the appropriate Pricing Level shall be conclusive absent manifest error. 5 “Applicable Time” means, with respect to any borrowings and payments in any Alternative Currency, the local time in the place of settlement for such Alternative Currency as may be determined by the applicable Administrative Agent or L/C Issuer, as the case may be, to be necessary for timely settlement on the relevant date in accordance with normal banking procedures in the place of payment. “Applicant Borrower” has the meaning provided in Section 2.14(b). “Approved Bank” means (a)any Lender, (b)any domestic commercial bank of recognized standing having capital and surplus in excess of $500,000,000 or (c)any bank whose short-term commercial paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof. “Approved Fund” means any Fund that is administered or managed by (a)a Lender, (b)an Affiliate of a Lender or (c)an entity or an Affiliate of an entity that administers or manages a Lender. “Approved Jurisdictions” means (i) the United States and any state or commonwealth thereof, (ii) any Participating Member State except Greece, and (iii) Denmark, Norway, Sweden, the United Kingdom or its political subdivisions, Switzerland, Canada or its provinces, and Bermuda. “Arrangers” means MLPF&S and WFS, in their respective capacities as joint lead arrangers and joint book managers. “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two or more Approved Funds managed by the same investment advisor. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section 11.06 and accepted by the Domestic Administrative Agent, in substantially the form of Exhibit 11.06 or any other form approved by the Domestic Administrative Agent. “Attributable Principal Amount” means (a) in the case of capital leases, the amount of capital lease obligations determined in accordance with GAAP, (b) in the case of Synthetic Leases, an amount determined by capitalization of the remaining lease payments thereunder as if it were a capital lease determined in accordance with GAAP, (c) in the case of Securitization Transactions, the outstanding principal amount of such financing, after taking into account reserve amounts and making appropriate adjustments, determined by the Domestic Administrative Agent in its reasonable judgment and (d) in the case of Sale and Leaseback Transactions, the present value (discounted in accordance with GAAP at the debt rate implied in the applicable lease) of the obligations of the lessee for rental payments during the term of such lease). “Bank of America” means Bank of America, N.A., together with its successors. “Base Rate” means for any day a fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate plus one-half of one percent (0.5%), (b) the Prime Rate and (c) except during a Eurocurrency Unavailability Period, the Eurocurrency Rate for Dollars plus two percent (2.0%). 6 “Base Rate Loan” means a Loan that bears interest based on the Base Rate.All Base Rate Loans shall be denominated in Dollars. “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial ownership of any particular “person” (as that term is used in Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have beneficial ownership of all securities that such “person” has the right to acquire by conversion or exercise of other securities, whether such right is currently exercisable or is exercisable only upon the occurrence of a subsequent condition.The terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning. “Borrowers” means the Domestic Borrowers and the Foreign Borrowers. “Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same Type, in the same currency and, in the case of Eurocurrency Rate Loans, having the same Interest Period, or (b) a borrowing of Swingline Loans, as appropriate. “Business Day” means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the Laws of, or are in fact closed in, (i) in the case of loans and extensions of credit in respect of the Domestic Revolving Obligations, the state where the Domestic Administrative Agent’s Office with respect to Obligations denominated in Dollars is located or in the State of New York, and (ii) in the case of loans and extensions of credit in respect of the Foreign Revolving Obligations, the place where the Foreign Administrative Agent’s Office is located (and being Copenhagen, Denmark, on the Closing Date), and: (a) if such day relates to any interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements, settlements and payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out pursuant to this Credit Agreement in respect of any such Eurocurrency Rate Loan, means any such day on which dealings in deposits in Dollars are conducted by and between banks in the London interbank eurodollar market; (b) if such day relates to any interest rate settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements, settlements and payments in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant to this Credit Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET Day; (c) if such day relates to any interest rate settings as to a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, means any such day on which dealings in deposits in the relevant currency are conducted by and between banks in the London or other applicable offshore interbank market for such currency; and (d) if such day relates to any fundings, disbursements, settlements and payments in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or any other dealings in any currency other than Dollars or Euro to be carried out pursuant to this Credit Agreement in respect of any such Eurocurrency Rate Loan (other than any interest rate settings), means any such day on which banks are open for foreign exchange business in the principal financial center of the country of such currency. “CAM Exchange” means the exchange of the Lenders’ interests as provided in Section 9.04. 7 “CAM Exchange Date” means the date on which an Event of Default under Section 9.01(f) or (g) shall occur. “CAM Exchange Percentage” means, as to each Lender, a fraction, expressed as decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent of the sum of (i) the Specified Obligations owed to such Lender and (ii) such Lender’s participations in undrawn amounts of Letters of Credit, in each case immediately prior to the CAM Exchange Date and (b) the denominator shall be the aggregate Dollar Equivalent of the sum of (i) the Specified Obligations owed to all the Lenders and (ii) the aggregate undrawn amount of all outstanding Letters of Credit, in each case immediately prior to the CAM Exchange Date. “Canadian Dollar” means the lawful currency of Canada. “Capital Stock” means (a)in the case of a corporation, capital stock, (b)in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of capital stock, (c)in the case of a partnership, partnership interests (whether general or limited), (d)in the case of a limited liability company, membership interests and (e)any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person. “Cash Collateralize” means to pledge and deposit with or deliver to the Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers or Swingline Lenders (as applicable) and the Lenders, as collateral for L/C Obligations, Obligations in respect of Swingline Loans, or obligations of Lenders to fund participations in respect of either thereof (as the context may require), cash or deposit account balances or, if the applicable L/C Issuer or Swingline Lender benefitting from such collateral shall agree in its sole discretion, other credit support, in each case pursuant to documentation in form and substance satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer or the applicable Swingline Lender (as applicable). Derivatives of such term have corresponding meanings. “Cash Equivalents” means (a)securities issued or directly and fully guaranteed or insured by (i)the United States or any agency or instrumentality thereof (provided that the full faith and credit of the United States is pledged in support thereof) or (ii)the governments of any Participating Member State, Sweden or Denmark, in each case having maturities of not more than twelve months from the date of acquisition, (b)Dollar or Alternative Currency denominated time deposits and certificates of deposit of any Approved Bank, in each case with maturities of not more than 364 days from the date of acquisition, (c)commercial paper and variable or fixed rate notes issued by any Approved Bank (or by the parent company thereof) or any variable rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and maturing within six months of the date of acquisition, (d)repurchase agreements entered into by any Person with a bank or trust company (including any of the Lenders) or recognized securities dealer having capital and surplus in excess of $500,000,000 for direct obligations issued by or fully guaranteed by the United States in which such Person shall have a perfected first priority security interest (subject to no other Liens) and having, on the date of purchase thereof, a fair market value of at least one hundred percent (100%) of the amount of the repurchase obligations, (e)Investments (classified in accordance with GAAP as current assets) in money market investment programs registered under the Investment Company Act of 1940 that are administered by reputable financial institutions having capital of at least $500,000,000 and the portfolios of which are limited to Investments of the character described in the foregoing subclauses hereof, and (f) other short-term investments utilized by Foreign Subsidiaries in accordance with normal investment practices for cash management in investments of a type analogous to the foregoing. 8 “Change in Law” means the occurrence, after the date of this Credit Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation, implementation or application thereof by any Governmental Authority or (c) the making or issuance of any request, rule, guideline or directive (whether or not having the force of law) by any Governmental Authority; provided that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority) or the United States regulatory authorities, in each case pursuant to Basel III, shall in each case be deemed to be a “Change in Law”, regardless of the date enacted, adopted or issued. “Change of Control” means the occurrence of any of the following: (a) the direct or indirect sale, transfer, conveyance or other disposition (other than by way of merger or consolidation), in one or a series of related transactions, of all or substantially all of the properties or assets of (x) the Parent and its Subsidiaries, taken as a whole, or (y) the Domestic Borrowers and their Subsidiaries, taken as whole, in either case to any “person” or “group” (as those terms are used in Section 13(d)(3) of the Exchange Act) other than one or more Principals and/or its or their respective Affiliates or Related Parties; (b) the adoption of a plan relating to the liquidation or dissolution of the Parent or the Domestic Borrowers, provided that if the adoption of such plan is required to be approved by the Parent’s stockholders, a Change of Control will only occur upon the adoption of such plan by the Parent’s stockholders; (c) the consummation of any transaction (including, without limitation, any merger or consolidation), the result of which is that any “person” (as defined above), other than the Principals or their Affiliates or Related Parties, becomes the Beneficial Owner, directly or indirectly, of more than 35% of the Voting Stock of the Parent, measured by voting power rather than number of shares; (d) the first day on which a majority of the members of the Board of Directors of the Parent are not Continuing Directors; (e) the Parent consolidates with, or merges with or into, any Person, or any Person consolidates with, or merges with or into, the Parent, in any such event pursuant to a transaction in which any of the outstanding Voting Stock of the Parent or such other Person is converted into or exchanged for cash, securities or other property, other than any such transaction where the Voting Stock of the Parent outstanding immediately prior to such transaction is converted into or exchanged for Voting Stock (other than Disqualified Stock) of the surviving or transferee Person constituting a majority of the outstanding shares of such Voting Stock of such surviving or transferee Person (immediately after giving effect to such issuance); or (f) any of the Domestic Borrowers shall cease to be direct or indirect Wholly Owned Subsidiary of the Parent. “Closing Date” means the first date all conditions precedent in Section 5.01 are satisfied or waived in accordance with Section 11.01. 9 “Collateral” means the collateral identified in, and at any time covered by, the Collateral Documents. “Collateral Agent” means the Domestic Collateral Agent and/or the Foreign Collateral Agent, as appropriate. “Collateral Documents” means the Domestic Collateral Documents and the Foreign Collateral Documents. “Commitment Fees” means the Domestic Commitment Fee and the Foreign Commitment Fee. “Commitment Period” means the period from and including the Closing Date to the earlier of (a)(i) in the case of Revolving Loans and Swingline Loans, the Revolving Termination Date or (ii) in the case of the Letters of Credit, the L/C Expiration Date, or (b) the date on which the Revolving Commitments shall have been terminated as provided herein. “Commitments” means the Domestic Revolving Commitments, the Domestic L/C Commitment, the Domestic Swingline Commitments, the Foreign Revolving Commitments, the Foreign L/C Commitment and the Foreign Swingline Commitments. “Compliance Certificate” means a certificate substantially in the form of Exhibit 7.02(b). “Consolidated Capital Expenditures” means, for any period for the Consolidated Group, without duplication, all expenditures (whether paid in cash or other consideration) during such period that, in accordance with GAAP, are or should be included in additions to property, plant and equipment or similar items reflected in the consolidated statement of cash flows for such period; provided, that Consolidated Capital Expenditures shall not include, for purposes hereof, (a) expenditures in connection with any Acquisition permitted hereunder or (b) expenditures of proceeds of insurance settlements, condemnation awards and other settlements in respect of lost, destroyed, damaged or condemned assets, equipment or other property to the extent such expenditures are made to replace or repair such lost, destroyed, damaged or condemned assets, equipment or property. “Consolidated EBITDA” means, for any period for the Consolidated Group, the sum of (a) Consolidated Net Income, plus (b) to the extent deducted in determining net income, (i) Consolidated Interest Expense, (ii) taxes and (iii) depreciation and amortization, in each case on a consolidated basis determined in accordance with GAAP.Except as otherwise expressly provided, the applicable period shall be the four consecutive fiscal quarters ending as of the date of determination. “Consolidated Funded Debt” means Funded Debt of the Consolidated Group determined on a consolidated basis in accordance with GAAP. “Consolidated Group” means the Parent and its consolidated Subsidiaries, as determined in accordance with GAAP. “Consolidated Interest Coverage Ratio” means, as of the last day of each fiscal quarter, the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal quarters ending on such date to (b) Consolidated Interest Expense for such period. “Consolidated Interest Expense” means, for any period for the Consolidated Group, all interest expense on a consolidated basis determined in accordance with GAAP, but including, in any event, the interest component under Capital Leases and the implied interest component under Securitization Transactions.Except as expressly provided otherwise, the applicable period shall be the four consecutive fiscal quarters ending as of the date of determination. 10 “Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter, the ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters ending as of such day. “Consolidated Net Income” means, for any period for the Consolidated Group, net income (or loss) determined on a consolidated basis in accordance with GAAP, but excluding for purposes of determining the Consolidated Leverage Ratio and the Consolidated Interest Coverage Ratio, any extraordinary gains or losses (including the write-off of deferred finance charges) and related tax effects thereon.Except as otherwise expressly provided, the applicable period shall be the four consecutive fiscal quarters ending as of the date of determination. “Consolidating Financial Statements” means, with reference to any financial statements referred to herein, as applied to the accounts of the Parent and its Subsidiaries, collectively, (i) the consolidated financial statements and balance sheet of the Parent and its Domestic Subsidiaries, (ii) the consolidated financial statements and balance sheet of the Foreign Subsidiaries, and (iii) an accounting in respect of the intercompany adjustments made as between the consolidated financial statements and balance sheet of the Parent and its Domestic Subsidiaries and the consolidated financial statements and balance sheet of the Foreign Subsidiaries. “Continuing Directors” means, as of any date of determination, any member of the Board of Directors of the relevant Person who: (a) was a member of such Board of Directors on the date of this Credit Agreement; or (b) was nominated for election or elected to such Board of Directors with the approval of a majority of the Continuing Directors who were members of such Board at the time of such nomination or election. “Contractual Obligation” means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto.Without limiting the generality of the foregoing, a Person shall be deemed to be Controlled by another Person if such other Person possesses, directly or indirectly, power to vote 10% or more of the securities having ordinary voting power for the election of directors, managing general partners or the equivalent. “Credit Agreement” has the meaning provided in the recitals hereto, as the same may be amended and modified from time to time. “Credit Documents” means this Credit Agreement, the Notes,the Fee Letters, the Issuer Documents, the Collateral Documents, the Guaranties, each Designated Borrower Request and Assumption Agreement, each Designated Borrower Notice, any agreement creating or perfecting rights in Cash Collateral pursuant to the provisions of Section 2.17 of this Credit Agreement and the Joinder Agreements. 11 “Credit Extension” means each of the following: (a)a Borrowing, (b) the conversion or continuation of a Borrowing, and (c)an L/C Credit Extension. “Credit Parties” means, collectively, the Borrowers and the Guarantors. “Credit Party Materials” has the meaning provided in Section 7.02. “Dan-Foam” means Dan-Foam ApS, a private limited liability company existing under the laws of Denmark. “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. “Default” means any event, act or condition that constitutes an Event of Default or that, with the giving of notice, the passage of time, or both, would constitute an Event of Default. “Default Rate” means (a) in the case of the Letter of Credit Fee, an interest rate equal to the sum of (i) the Applicable Percentage, plus (ii) two percent (2.0%) per annum; (b) in the case of Eurocurrency Rate Loans, an interest rate equal to the sum of (i) the Eurocurrency Rate therefor, plus (ii) the Applicable Percentage, plus (iii) two percent (2.0%) per annum; and (c) in all other cases, including Base Rate Loans, an interest rate equal to the sum of (i) the Base Rate, plus (ii) the Applicable Percentage, plus (iii) two percent (2.0%) per annum. “Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any portion of its Loans within two Business Days of the date such Loans were required to be funded hereunder, or (ii) pay to the Administrative Agent, an L/C Issuer, a Swingline Lender or any other Lender any other amount required to be paid by it hereunder (including in respect of its participation in Letters of Credit or Swingline Loans) within two Business Days of the date when due, (b) has notified the Borrowers, the Administrative Agent, an L/C Issuer or a Swingline Lender in writing that it does not intend to comply with its funding obligations hereunder, or has made a public statement to that effect, (c) has failed, within three Business Days after written request by the Administrative Agent or the Borrowers, to confirm in writing to the Administrative Agent and the Borrowers that it will comply with its prospective funding obligations hereunder (provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such written confirmation by the Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect parent company that has, (i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee, administrator, assignee for the benefit of creditors or similar Person charged with reorganization or liquidation of its business or assets, including the Federal Deposit Insurance Corporation or any other state or federal regulatory authority acting in such a capacity; provided that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any equity interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority so long as such ownership interest does not result in or provide such Lender with immunity from the jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment on its assets or permit such Lender (or such Governmental Authority or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or agreements made with such Lender.Any determination by the Administrative Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above shall be conclusive and binding absent manifest error, and such Lender shall be deemed to be a Defaulting Lender upon delivery of written notice of such determination to the Borrowers, the L/C Issuers, the Swingline Lenders and the Lenders. 12 “Defaulting Lender Account” has the meaning provided in Section 2.18(a). “Designated Borrower Notice” has the meaning provided in Section 2.14. “Designated Borrower Request and Assumption Agreement” has the meaning provided in Section 2.14. “Designated Borrowers” means the Borrowers identified on Schedule 2.14 and any Applicant Borrower that becomes a Borrower hereunder in accordance with the provisions of Section2.14. “Designated Borrower Limit” means with respect to any Designated Borrower, unless otherwise expressly provided, an amount equal to the lesser of the Aggregate Commitments and $5,000,000.The Designated Borrower Limit is part of, and not in addition to, the Aggregate Commitments. “Disposition” or “Dispose” means the sale, transfer, license, lease or other disposition (including any Sale and Leaseback Transaction) of any Property by any Person, including any sale, assignment, transfer or other disposal, with or without recourse, of any notes or accounts receivable or any rights and claims associated therewith, but excluding, for purposes hereof, (a) Dispositions of obsolete, worn out or no longer useful property, whether now owned or hereafter acquired; (b) Dispositions of inventory, promotional materials and product displays in the ordinary course of business; (c) Dispositions of equipment or real property to the extent that (i)such property is exchanged for credit against the purchase price of similar replacement property or (ii)the proceeds of such Disposition are reasonably promptly applied to the purchase price of such replacement property; and (d) Dispositions of defaulted receivables in the ordinary course of business for collection. “Disqualified Stock” means any Capital Stock that, by its terms (or by the terms of any security into which it is convertible, or for which it is exchangeable, in each case at the option of the holder of the Capital Stock), or upon the happening of an event, matures or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at the option of the holder of the Capital Stock, in whole or in part, on or prior to the date that is 91 days after the Revolving Termination Date.Notwithstanding the preceding sentence, any Capital Stock that would constitute Disqualified Stock solely because the holders of the Capital Stock have the right to require the issuer of such Capital Stock to repurchase such Capital Stock upon the occurrence of a change of control or an asset sale will not constitute Disqualified Stock if the terms of such Capital Stock provide that neither the Parent nor the Domestic Borrowers nor their respective Subsidiaries may repurchase or redeem any such Capital Stock pursuant to such provisions unless such repurchase or redemption is permitted under the terms of this Credit Agreement. “Dollar” or “$” means the lawful currency of the United States. “Dollar Equivalent” means, at any time, (a)with respect to any amount denominated in Dollars, such amount, and (b)with respect to any amount denominated in any Alternative Currency, the equivalent amount thereof in Dollars as determined by the applicable Administrative Agent or L/C Issuer, as the case may be, at such time on the basis of the Spot Rate (determined in respect of the most recent Revaluation Date) for the purchase of Dollars with such Alternative Currency. 13 “Domestic Administrative Agent” means Bank of America in its capacity as domestic administrative agent for the Lenders under the Credit Documents, and any successor in such capacity. “Domestic Borrowers” means TPMI and any Designated Borrowers that are identified as Domestic Borrowers on Schedule 2.14. “Domestic Collateral Agent” means Bank of America in its capacity as collateral agent for the Lenders under any of the Domestic Collateral Documents, or any successor collateral agent. “Domestic Collateral Documents” means the Domestic Security Agreement, the Domestic Pledge Agreement, the Domestic Mortgages and any other documents executed and delivered in connection with the attachment and perfection of security interests granted to secure the Obligations. “Domestic Commitment Fee” has the meaning set forth in Section 2.09(a)(i). “Domestic Credit Party” means any Credit Party that is organized under the laws of any state of the United States or the District of Columbia. “Domestic Existing Letter of Credit” means the letters of credit issued to a beneficiary located in the United States outstanding on the Closing Date and identified on Schedule 2.03. “Domestic Guarantor” means (a) the Parent, (b) the Domestic Borrowers, (c) the parties identified on the signature pages hereto as “Domestic Guarantors” and (d) each Person who after the Closing Date becomes a Domestic Guarantor pursuant to a Joinder Agreement or other documentation in form and substance reasonably acceptable to the Domestic Administrative Agent, in each case together with their respective successors and permitted assigns. “Domestic L/C Advance” means, with respect to each Lender, such Lender’s funding of its participation in any Domestic L/C Borrowing.All Domestic L/C Advances must be denominated in Dollars. “Domestic L/C Application” means an application and agreement for the issuance or amendment of a Domestic Letter of Credit in the form from time to time in use by the Domestic L/C Issuer. “Domestic L/C Borrowing” means any extension of credit resulting from a drawing under any Domestic Letter of Credit that has not been reimbursed or refinanced as a Borrowing of Domestic Revolving Loans.All Domestic L/C Borrowings must be denominated in Dollars or an Alternative Currency. “Domestic L/C Commitment” means, with respect to the Domestic L/C Issuer, the commitment of the Domestic L/C Issuer to issue and to honor payment obligations under Domestic Letters of Credit, and, with respect to each Lender, the commitment of such Lender to purchase participation interests in Domestic L/C Obligations up to such Lender’s Domestic Revolving Commitment Percentage thereof. “Domestic L/C Credit Extension” means, with respect to any Domestic Letter of Credit, the issuance thereof or extension of the expiry date thereof, or the increase of the amount thereof. “Domestic L/C Expiration Date” means the day that is seven days prior to the Revolving Termination Date then in effect (or, if such day is not a Business Day, the immediately preceding Business Day). 14 “Domestic L/C Issuer” means (a) as to Domestic Existing Letters of Credit, those lenders identified as an issuer on Schedule 2.03 and (b) Bank of America in its capacity as issuer of Letters to Credit hereunder, together with its successors in such capacity. “Domestic L/C Obligations” means, at any time, the sum of (a) the maximum amount available to be drawn under Domestic Letters of Credit then outstanding, assuming compliance with all requirements for drawings referenced therein, plus (b) the aggregate amount of all Domestic L/C Unreimbursed Amounts, including Domestic L/C Borrowings.For purposes of computing the amount available to be drawn under any Domestic Letter of Credit, the amount of such Domestic Letter of Credit shall be determined in accordance with Section 1.09.For all purposes of this Credit Agreement, if on any date of determination a Domestic Letter of Credit has expired by its terms but any amount may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such Domestic Letter of Credit shall be deemed to be “outstanding” in the amount so remaining available to be drawn. “Domestic L/C Sublimit” has the meaning provided in Section 2.01(b). “Domestic L/C Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i)(A). “Domestic Letter of Credit” means each standby and commercial letter of credit issued hereunder by the Domestic L/C Issuer.Domestic Letters of Credit may be issued in Dollars. “Domestic Letter of Credit Fees” has the meaning provided in Section 2.09(b)(i). “Domestic Mortgage” means those mortgages, deeds of trust, security deeds or like instruments given by any Domestic Credit Party, as grantor, to the Domestic Collateral Agent to secure any or all of the Obligations, and any other such instruments that may be given by an Person pursuant to the terms hereof, as such instruments may be amended and modified from time to time. “Domestic Obligations” means the Obligations of any Domestic Credit Party. “Domestic Pledge Agreement” means the pledge agreement dated as of the Closing Date given by the Domestic Credit Parties party thereto, as pledgors, to the Domestic Collateral Agent to secure the Obligations, and any other pledge agreement in favor of the Domestic Collateral Agent to secure all or some portion of the Obligations that may be given by any Person pursuant to the terms hereof, in each case as the same may be amended and modified from time to time. “Domestic Revolving Commitment” means, for each Domestic Revolving Lender, the commitment of such Lender to make Domestic Revolving Loans (and to share in Domestic Revolving Obligations) hereunder. “Domestic Revolving Commitment Percentage” means, for each Domestic Revolving Lender, a fraction (expressed as a percentage carried to the ninth decimal place), the numerator of which is such Lender’s Domestic Revolving Committed Amount and the denominator of which is the Aggregate Domestic Revolving Committed Amount.The initial Domestic Revolving Commitment Percentages are set out in Schedule2.01. “Domestic Revolving Committed Amount” means, for each Domestic Revolving Lender, the amount of such Lender’s Domestic Revolving Commitment.The initial Domestic Revolving Committed Amounts are set out in Schedule 2.01. 15 “Domestic Revolving Lenders” means those Lenders with Domestic Revolving Commitments, together with their successors and permitted assigns.The initial Domestic Revolving Lenders are identified on the signature pages hereto and are set out in Schedule2.01. “Domestic Revolving Loan” has the meaning provided in Section 2.01(a). “Domestic Revolving Notes” means the promissory notes, if any, given to evidence the Domestic Revolving Loans, as amended, restated, modified, supplemented, extended, renewed or replaced.A form of Domestic Revolving Note is attached as Exhibit2.13-1. “Domestic Revolving Obligations” means the Domestic Revolving Loans, the Domestic L/C Obligations and the Domestic Swingline Loans. “Domestic Security Agreement” means the security agreement dated as of the Closing Date given by the Domestic Credit Parties party thereto, as grantors, to the Domestic Collateral Agent to secure the Obligations, and any other security agreement in favor of the Domestic Collateral Agent to secure all or some portion of the Obligations that may be given by any Person pursuant to the terms hereof, in each case as the same may be amended and modified from time to time. “Domestic Subsidiary” means any Subsidiary that is organized under the laws of any state of the United States or the District of Columbia. “Domestic Swingline Borrowing” means a borrowing of a Domestic Swingline Loan pursuant to Section2.01(c). “Domestic Swingline Commitment” means, with respect to the Domestic Swingline Lender, the commitment of the Domestic Swingline Lender to make Domestic Swingline Loans, and with respect to each Domestic Revolving Lender, the commitment of such Lender to purchase participation interests in Domestic Swingline Loans. “Domestic Swingline Lender” means Bank of America, in its capacity as such, together with any successor in such capacity. “Domestic Swingline Loan” has the meaning provided in Section2.01(c). “Domestic Swingline Note” means the promissory note given to evidence the Domestic Swingline Loans, as amended, restated, modified, supplemented, extended, renewed or replaced.A form of Domestic Swingline Note is attached as Exhibit 2.13-2. “Domestic Swingline Sublimit” has the meaning provided in Section 2.01(c). “Eligible Assignee” means any Person that meets the requirements to be an assignee under Sections 11.06(b) (subject to such consents, if any, as may be required under Section 11.06(b)(iii)); provided, however,that for loans and commitments in respect of the Foreign Revolving Obligations, an Eligible Assignee shall include only a Lender, an Affiliate of a Lender or another Person, which, through its Lending Offices, is capable of lending the applicable Alternative Currencies to the Foreign Borrowers without the imposition of any additional Indemnified Taxes, as the case may be. “EMU” means the economic and monetary union in accordance with the Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty of 1998. 16 “EMU Legislation” means the legislative measures of the European Council for the introduction of, changeover to or operation of a single or unified European currency. “Environmental Laws” means any and all federal, state, local, and foreign statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, permits, concessions, grants, franchises, licenses, agreements or governmental restrictions relating to pollution and the protection of the environment or the release of any materials into the environment, including those related to hazardous substances or wastes, air emissions and discharges to waste or public systems. “Environmental Liability” means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities), of the Borrowers, any other Credit Party or any of their respective Subsidiaries directly or indirectly resulting from or based upon (a)violation of any Environmental Law, (b)the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c)exposure to any Hazardous Materials, (d)the release or threatened release of any Hazardous Materials into the environment or (e)any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “ERISA” means the Employee Retirement Income Security Act of 1974. “ERISA Affiliate” means any trade or business (whether or not incorporated) that together with a Borrower is treated as a single employer under Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for purposes of provisions relating to Section 412 of the Internal Revenue Code). “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan year in which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to terminate, the treatment of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition that would reasonably be expected to constitute grounds under Section 4042 of ERISA for the termination by the PBGC of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the failure by a Borrower or any ERISA Affiliate to satisfy the minimum funding standard applicable to a Pension Plan for any plan year under Section 412 of the Internal Revenue Code. “Euro” and “EUR” mean the lawful currency of the Participating Member States introduced in accordance with the EMU Legislation. “Eurocurrency Base Rate” means: (a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or if such publication is unavailable, such other commercially available source providing quotations of BBA LIBOR as may be designated by the Administrative Agent from time to time) at approximately 11:00 a.m., London time, two Business Days prior to the commencement of such Interest Period, for deposits in the relevant currency (for delivery on the first day of such Interest Period) with a term equivalent to such Interest Period or, (ii) if such rate is not available at such time for any reason, the rate per annum determined by the Administrative Agent to be the rate at which deposits in the relevant currency for delivery on the first day of such Interest Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being made, continued or converted and with a term equivalent to such Interest Period would be offered by Bank of America’s London Branch (or other Bank of America branch or Affiliates) to major banks in the London or other offshore interbank market for such currency at their request at approximately 11:00 a.m. (London time) two Business Days prior to the commencement of such Interest Period; and 17 (b) for any interest calculation with respect to a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time determined two London Banking Days prior to such date for Dollar deposits being delivered in the London interbank market for a term of one month commencing that day or (ii) if such published rate is not available at such time for any reason, the rate per annum determined by the Domestic Administrative Agent to be the rate at which deposits in Dollars for delivery on the date of determination in same day funds in the approximate amount of the Base Rate Loan being made or maintained and with a term equal to one month would be offered by Bank of America’s London Branch to major banks in the London interbank Eurocurrency market at their request at the date and time of determination. “Eurocurrency Rate” means (a) for any Interest Period with respect to any Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such Interest Period and (b) for any day with respect to any Base Rate Loan bearing interest at a rate based on the Eurocurrency Rate, a rate per annum determined by the Administrative Agent to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate for such Base Rate Loan for such day by (ii) one minus the Eurocurrency Reserve Percentage for such Base Rate Loan for such day. “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on clause (a) of the definition of “Eurocurrency Base Rate”.Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative Currency.All Loans (other than Foreign Swingline Loans) denominated in an Alternative Currency must be Eurocurrency Rate Loans. “Eurocurrency Reserve Percentage” means, for any day, the reserve percentage (expressed as a decimal, carried out to five decimal places) in effect on such day, whether or not applicable to any Lender, under regulations issued from time to time by the FRB for determining the maximum reserve requirement (including any emergency, supplemental or other marginal reserve requirement) with respect to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan and for each outstanding Base Rate Loan bearing interest at a rate based on the Eurocurrency Rate shall be adjusted automatically as of the effective date of any change in the Eurocurrency Reserve Percentage. “Eurocurrency Unavailability Period” means any period of time during which a notice delivered to a Borrower in accordance with Section 3.03 shall remain in force and effect. “Event of Default” has the meaning provided in Section 9.01. “Exchange Act” means the Securities Exchange Act of 1934. 18 “Excluded Property” means (a) Capital Stock owned by any Domestic Credit Party pledged to the Foreign Collateral Agent pursuant to Section 7.13, (b) any other personal Property in respect of which perfection of a Lien is not either (i) effected by the filing of a financing statement, or in the case of Cash Collateral hereunder, possession or control, as provided by the UCC or (ii) effected by appropriate evidence of the Lien being filed in either the United States Copyright Office or the United States Patent and Trademark Office, (c) any leasehold interests, (d) any Property that is subject to a Lien permitted under Section 8.01(j) pursuant to documents that prohibit such Credit Party from granting any other Liens in such Property, (e) any interest in the real property and fixtures and equipment at the headquarters building in or around Lexington, Kentucky, if separately financed outside of this Credit Agreement, and (f) any permit, lease, license, contract or instrument now or hereafter in effect of a Credit Party if the grant of a security interest in such permit, lease, license, contract or instrument in a manner contemplated by this Credit Agreement, under the terms thereof or under applicable Law, is prohibited and would result in the termination thereof or give the other parties thereto the right to terminate, accelerate or otherwise materially and adversely alter such Credit Party’s rights, titles and interests thereunder (including upon the giving of notice or the lapse of time or both). “Excluded Taxes” means, with respect to the Administrative Agent, any Lender, an L/C Issuer or any other recipient of any payment to be made by or on account of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net income (however denominated), and franchise taxes imposed on it (in lieu of net income taxes), in each case (i) by the jurisdiction (or any political subdivision thereof) under the Laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable Lending Office is located, or (ii) as the result of any other present or former connection between such recipient and the jurisdiction imposing such Tax (other than any connection arising from such recipient having executed, delivered, become a party to, performed its obligations under, received payments under, received or perfected a security interest under, engaged in any other transaction pursuant to or enforced any Credit Document, or sold or assigned an interest in any Loan or Credit Document), (b) any branch profits taxes imposed by the United States or any similar tax imposed by any other jurisdiction in which a Borrower is located, (c) any backup withholding tax that is required by the Internal Revenue Code to be withheld from amounts payable to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee pursuant to a request by the Borrowers under Section 11.13), any United States withholding tax that (i) is required to be imposed on amounts payable to such Foreign Lender pursuant to the Laws in force at the time such Foreign Lender becomes a party hereto (or designates a new Lending Office), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new Lending Office (or assignment), to receive additional amounts from the Borrowers with respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c), or (ii) is attributable to such Foreign Lender’s failure or inability (other than as a result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii), and (e) any Taxes imposed on any “withholdable payment” payable to such recipient as a result of the failure of such recipient to satisfy the applicable requirements as set forth in FATCA after December 31, 2012 to establish that such payment is exempt from withholding under FATCA. “Existing Credit Agreement” has the meaning set forth in the recitals hereto. “Existing Letters of Credit” means the Domestic Existing Letters of Credit and the Foreign Existing Letters of Credit. “Exposure” means, with respect to any Lender, the sum at such time, without duplication, of (a) such Lender’s Domestic Revolving Commitment Percentage of the Outstanding Amount of the Domestic Revolving Obligations (including any participation interests in Domestic Letters of Credit) plus (b) such Lender’s Foreign Revolving Commitment Percentage of the Outstanding Amount of the Foreign Revolving Obligations (including any participation interests in Foreign Letters of Credit). 19 “FASB ASC” means the Accounting Standards Codification of the Financial Accounting Standards Board. “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any regulations promulgated thereunder or official interpretations thereof. “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted average of the rates on overnight federal funds transactions with members of the Federal Reserve System arranged by federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a)if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and (b)if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward, if necessary, to a whole multiple of 1/100th of 1%) charged to Bank of America on such day on such transactions as determined by the Domestic Administrative Agent. “Fee Letters” means (a) the confidential letter agreement, dated May 3, 2011, among the Parent, Bank of America, N.A., as the Domestic Administrative Agent and MLPF&S, as an Arranger, (b) the confidential letter agreement, dated May 5, 2011, between the Parent and Nordea Bank Danmark A/S, as European Co-Agent and (c) the confidential letter agreement, dated May 3, 2011, among the Parent, Wells Fargo Bank, National Association and Wells Fargo Securities, LLC, as an Arranger. “First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned directly by a Domestic Credit Party.Tempur Italia Srl and Tempur France SARL shall not be deemed First-Tier Foreign Subsidiaries so long as the percentage of each owned by the Domestic Credit Parties is no greater than the percentage of each owned by the Domestic Credit Parties as of the Closing Date. “Flood Hazard Property” means a property in an area designated by the Federal Emergency Management Agency as having special flood or mud slide hazards. “Foreign Administrative Agent” means Nordea in its capacity as foreign administrative agent for the Lenders under the Credit Documents, and any successor in such capacity. “Foreign Borrowers” means Dan-Foam and any Designated Borrowers that are identified as Foreign Borrowers on Schedule 2.14. “Foreign Collateral Agent” means Nordea in its capacity as collateral agent for the Lenders under any of the Foreign Collateral Documents, or any successor collateral agent. “Foreign Collateral Documents” means the Foreign Security Agreements, the Foreign Pledge Agreements, the Foreign Mortgage and any other documents executed and delivered in connection with the attachment and perfection of security interests granted to secure the Foreign Obligations; provided that the Foreign Collateral Documents shall in no event grant a Lien in favor of the Foreign Collateral Agent in any Property other than the intellectual property and real property (but not leasehold interests) in Denmark pledged pursuant to the Existing Credit Agreement. “Foreign Commitment Fee” has the meaning set forth in Section 2.09(a)(ii). 20 “Foreign Credit Party” means any Credit Party that is not a Domestic Credit Party. “Foreign Existing Letter of Credit” means the letters of credit issued to a beneficiary located outside the United States outstanding on the Closing Date and identified on Schedule 2.03. “Foreign Guarantor” means (a) the Domestic Guarantors (including the Domestic Borrowers and the Parent), (b) the Foreign Borrowers, (c) the parties identified on the signature pages hereto as “Foreign Guarantors” and (d) each Person who after the Closing Date becomes a Foreign Guarantor pursuant to a Joinder Agreement or other documentation in form and substance reasonably acceptable to the Domestic Administrative Agent and the Foreign Administrative Agent, in each case together with their respective successors and permitted assigns. “Foreign L/C Advance” means, with respect to each Lender, such Lender’s funding of its participation in any Foreign L/C Borrowing.Foreign L/C Advances may be denominated in any Alternative Currency. “Foreign L/C Application” means an application and agreement for the issuance or amendment of a Foreign Letter of Credit in the form from time to time in use by the Foreign L/C Issuer. “Foreign L/C Borrowing” means any extension of credit resulting from a drawing under any Letter of Credit that has not been reimbursed or refinanced as a Borrowing of Foreign Revolving Loans.Foreign L/C Borrowings may be denominated in any Alternative Currency. “Foreign L/C Commitment” means, with respect to the Foreign L/C Issuer, the commitment of the Foreign L/C Issuer to issue and to honor payment obligations under Foreign Letters of Credit, and, with respect to each Lender, the commitment of such Lender to purchase participation interests in Foreign L/C Obligations up to such Lender’s Foreign Revolving Commitment Percentage thereof. “Foreign L/C Credit Extension” means, with respect to any Foreign Letter of Credit, the issuance thereof or extension of the expiry date thereof, or the increase of the amount thereof. “Foreign L/C Expiration Date” means the day that is seven days prior to the Revolving Termination Date then in effect (or, if such day is not a Business Day, the immediately preceding Business Day). “Foreign Lender” means, with respect to any Borrower, any Lender that is organized under the Laws of a jurisdiction other than that in which the Borrower is resident for tax purposes (including such a Lender when acting in the capacity of the L/C Issuer).For purposes of this definition, the United States, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. “Foreign Letter of Credit” means each standby and commercial letter of credit or bank guarantee issued hereunder by the Foreign L/C Issuer.Foreign Letters of Credit may be issued in Dollars or any Alternative Currency. “Foreign Letter of Credit Fees” has the meaning provided in Section 2.09(b)(iii). “Foreign L/C Issuer” means (a) as to Foreign Existing Letters of Credit, those lenders identified as an issuer on Schedule 2.03, (b) Nordea in its capacity as issuer of Letters of Credit hereunder, together with its successors in such capacity and (c) any Lender selected by the Borrowers and reasonably acceptable to the Domestic Administrative Agent. 21 “Foreign L/C Issuer’s Office” means, with respect to any currency, the Foreign L/C Issuer’s address and, as appropriate, account as set forth on Schedule11.02 with respect to such currency, or such other address or account with respect to such currency as the Foreign L/C Issuer may from time to time notify the Borrowers and the Lenders. “Foreign L/C Obligations” means, at any time, the sum of (a) the maximum amount available to be drawn under Foreign Letters of Credit then outstanding, assuming compliance with all requirements for drawings referenced therein, plus (b) the aggregate amount of all Foreign L/C Unreimbursed Amounts, including Foreign L/C Borrowings.For purposes of computing the amount available to be drawn under any Foreign Letter of Credit, the amount of such Foreign Letter of Credit shall be determined in accordance with Section 1.09.For all purposes of this Credit Agreement, if on any date of determination a Foreign Letter of Credit has expired by its terms but any amount may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such Foreign Letter of Credit shall be deemed to be “outstanding” in the amount so remaining available to be drawn. “Foreign L/C Sublimit” has the meaning provided in Section 2.01(e). “Foreign L/C Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i)(B). “Foreign Mortgage” means (a) the amended and restated Mortgage Deed (Real Property) Pledge Agreement by Dan-Foam, as mortgagor of real property, in favor of the Foreign Collateral Agent to secure the Foreign Obligations and (b) any other mortgages, deeds of trust, security deeds or like instruments given by any Credit Party, as grantor, to the Foreign Collateral Agent to secure any or all of the Foreign Obligations, and any other such instruments that may be given by an Person pursuant to the terms hereof, as such instruments may be amended and modified from time to time. “Foreign Obligations” means all Obligations of the Foreign Credit Parties. “Foreign Pledge Agreements” means the (a) amended and restated Share Pledge Agreement by TPMI, as pledgor of 35% of the Capital Stock in Dan-Foam, in favor of the Foreign Collateral Agent to secure the Foreign Obligations, (b) amended and restated Share Pledge Agreement by TPMI, as pledgor of 65% of the Capital Stock in Dan-Foam, in favor of the Domestic Collateral Agent to secure the Obligations, (c) amended and restated Share Pledge Agreement by Dan-Foam, as pledgor of Capital Stock in TD, in favor of the Foreign Collateral Agent to secure the Foreign Obligations and (d) any other pledge agreement relating to the pledge of rights in Capital Stock in favor of the Foreign Collateral Agent to secure all or some portion of the Obligations that may be given by any Person pursuant to the terms hereof, in each case as the same may be amended and modified from time to time. “Foreign Revolving Commitment” means, for each Foreign Revolving Lender, the commitment of such Lender to make Foreign Revolving Loans (and to share in Foreign Revolving Obligations) hereunder. “Foreign Revolving Commitment Percentage” means, for each Foreign Revolving Lender, a fraction (expressed as a percentage carried to the ninth decimal place), the numerator of which is such Lender’s Foreign Revolving Committed Amount and the denominator of which is the Aggregate Foreign Revolving Committed Amount.The initial Foreign Revolving Commitment Percentages are set out in Schedule2.01. “Foreign Revolving Committed Amount” means, for each Foreign Revolving Lender, the amount of such Lender’s Foreign Revolving Commitment.The initial Foreign Revolving Committed Amounts are set out in Schedule 2.01. 22 “Foreign Revolving Lenders” means those Lenders with Foreign Revolving Commitments, together with their successors and permitted assigns.The initial Foreign Revolving Lenders are identified on the signature pages hereto and are set out in Schedule2.01. “Foreign Revolving Notes” means the promissory notes, if any, given to evidence the Foreign Revolving Loans, as amended, restated, modified, supplemented, extended, renewed or replaced.A form of Foreign Revolving Note is attached as Exhibit2.13-3. “Foreign Revolving Loan” has the meaning provided in Section 2.01(d). “Foreign Revolving Obligations” means the Foreign Revolving Loans, the Foreign L/C Obligations and the Foreign Swingline Loans. “Foreign Security Agreements” means (a) the amended and restated Mortgage Deed (IPR) Pledge Agreement by Dan-Foam, as mortgagor of intellectual property rights in favor of the Foreign Collateral Agent to secure the Foreign Obligations and (b) any other security agreement in favor of the Foreign Collateral Agent to secure all or some portion of the Obligations that may be given by any Person pursuant to the terms hereof, in each case as the same may be amended and modified from time to time. “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary. “Foreign Swingline Borrowing” means a borrowing of a Foreign Swingline Loan pursuant to Section2.01(f). “Foreign Swingline Commitment” means, with respect to the Foreign Swingline Lender, the commitment of the Foreign Swingline Lender to make Foreign Swingline Loans, and with respect to each Foreign Revolving Lender, the commitment of such Lender to purchase participation interests in Foreign Swingline Loans. “Foreign Swingline Lender” means Nordea, in its capacity as such, together with any successor in such capacity. “Foreign Swingline Loan” has the meaning provided in Section2.01(f). “Foreign Swingline Note” means the promissory note given to evidence the Foreign Swingline Loans, as amended, restated, modified, supplemented, extended, renewed or replaced.A form of Foreign Swingline Note is attached as Exhibit 2.13-4. “Foreign Swingline Sublimit” has the meaning provided in Section 2.01(f). “FRB” means the Board of Governors of the Federal Reserve System of the United States. “Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with respect to the L/C Issuers, such Defaulting Lender’s Revolving Commitment Percentage of the outstanding L/C Obligations other than L/C Obligations as to which such Defaulting Lender’s participation obligation has been reallocated to other Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with respect to the Swingline Lenders, such Defaulting Lender’s Revolving Commitment Percentage of Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s participation obligation has been reallocated to other Lenders or Cash Collateralized in accordance with the terms hereof. 23 “Fund” means any Person (other than a natural person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its activities. “Funded Debt” means, as to any Person at a particular time, without duplication, all of the following, whether or not included as indebtedness or liabilities in accordance with GAAP: (a) all obligations for borrowed money, whether current or long-term (including the Obligations hereunder), and all obligations evidenced by bonds, debentures, notes, loan agreements or other similar instruments; (b) all purchase money indebtedness (including indebtedness and obligations in respect of conditional sales and title retention arrangements, except for customary conditional sales and title retention arrangements with suppliers that are entered into in the ordinary course of business) and all indebtedness and obligations in respect of the deferred purchase price of property or services (other than trade accounts payable incurred in the ordinary course of business); (c) all direct obligations under letters of credit (including standby and commercial), bankers’ acceptances and similar instruments (including bank guaranties, surety bonds, comfort letters, keep-well agreements and capital maintenance agreements) to the extent such instruments or agreements support financial, rather than performance, obligations; (d) the Attributable Principal Amount of capital leases and Synthetic Leases; (e) the Attributable Principal Amount of Securitization Transactions; (f) all preferred stock and comparable equity interests providing for mandatory redemption, sinking fund or other like payments; (g) Support Obligations in respect of Funded Debt of another Person; (h) Funded Debt of any partnership or joint venture or other similar entity in which such Person is a general partner or joint venturer, and, as such, has personal liability for such obligations, but only to the extent there is recourse to such Person for payment thereof. For purposes hereof, the amount of Funded Debt shall be determined (i) based on the outstanding principal amount in the case of borrowed money indebtedness under clause (a) and purchase money indebtedness and the deferred purchase obligations under clause (b), (ii) based on the amount available to be drawn that is not secured by cash collateral in the case of letter of credit obligations and the other obligations under clause (c), and (iii) based on the amount of Funded Debt that is the subject of the Support Obligations in the case of Support Obligations under clause (g). “GAAP” means generally accepted accounting principles in the United States set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board in the United States, that are applicable to the circumstances as of the date of determination, or on adoption of the International Financial Reporting Standards (the “IFRS”), the IFRS, in either case, consistently applied and subject to the provisions of Section 1.03. 24 “Governmental Authority” means the government of the United States or any other nation, or of any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including any supra-national bodies such as the European Union or the European Central Bank) and any group or body charged with setting financial accounting or regulatory capital rules or standards (including, without limitation, the Financial Accounting Standards Board, the Bank for International Settlements or the Basel Committee on Banking Supervision or any successor or similar authority to any of the foregoing). “Guarantors” means the Domestic Guarantors and the Foreign Guarantors. “Guaranty” means (a) the guaranty provided pursuant to Article IV hereof, (b) the amended and restated Guarantee given by Dan-Foam, as guarantor, to guaranty payment of the Foreign Obligations, (c) the amended and restated Guarantee given by TD, as guarantor, to guaranty payment of the Foreign Obligations and/or (d) any other guaranty agreement given by any Person pursuant to the terms hereof, in each case as the same may be amended and modified from time to time. “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances or wastes of any nature regulated pursuant to any Environmental Law. “Increase Limit” has the meaning provided in Section 2.01(g). “Indebtedness” means, as to any Person at a particular time, without duplication, all of the following, whether or not included as indebtedness or liabilities in accordance with GAAP: (a) all Funded Debt; (b) all contingent obligations under letters of credit (including standby and commercial), bankers’ acceptances and similar instruments (including bank guaranties, surety bonds, comfort letters, keep-well agreements and capital maintenance agreements) to the extent such instruments or agreements support financial, rather than performance, obligations; (c) net obligations of such Person under any Swap Contract; (d) Support Obligations in respect of Indebtedness of another Person; and (e) Indebtedness of any partnership or joint venture or other similar entity in which such Person is a general partner or joint venturer, and, as such, has personal liability for such obligations, but only to the extent there is recourse to such Person for payment thereof. For purposes hereof, the amount of Indebtedness shall be determined (i) based on Swap Termination Value in the case of net obligations under Swap Contracts under clause (c) and (ii) based on the outstanding principal amount of the Indebtedness that is the subject of the Support Obligations in the case of Support Obligations under clause (d). “Indemnified Taxes” means Taxes other than Excluded Taxes. “Indemnitees” has the meaning provided in Section 11.04(b). 25 “Information” has the meaning provided in Section 11.07. “Interest Payment Date” means, (a)as to any Base Rate Loan (including Domestic Swingline Loans), the last Business Day of each March, June, September and December, and the Revolving Termination Date and, in the case of any Swingline Loan, any other dates as may be mutually agreed upon by the Borrowers and the Swingline Lender, and (b) as to any Eurocurrency Rate Loan (including Foreign Swingline Loans), the last Business Day of each Interest Period for such Loan, the date of repayment of principal of such Loan, and the Revolving Termination Date, and in addition, where the applicable Interest Period exceeds three months, the date every three months after the beginning of such Interest Period.If an Interest Payment Date falls on a date that is not a Business Day, such Interest Payment Date shall be deemed to be the next succeeding Business Day. “Interest Period” means, as to each Eurocurrency Rate Loan, the period commencing on the date such Eurocurrency Rate Loan is disbursed or converted to or continued as a Eurocurrency Rate Loan and ending on the date one, two, three or sixmonths thereafter, as selected by the Borrowers in their Loan Notice or, in the case of Eurocurrency Rate Loans, such other period that is twelve months or less requested by the Borrowers and consented to by all the Domestic Revolving Lenders or Foreign Revolving Lenders, as applicable; provided that: (a) any Interest Period that would otherwise end on a day that is not a Business Day shall be extended to the next succeeding Business Day unless such Business Day falls in another calendar month, in which case such Interest Period shall end on the next preceding Business Day; (b) any Interest Period that begins on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall end on the last Business Day of the calendar month at the end of such Interest Period; and (c) no Interest Period with respect to any Revolving Loan shall extend beyond the Revolving Termination Date. “Internal Revenue Code” means the Internal Revenue Code of 1986. “Investment” means, as to any Person, any direct or indirect acquisition or investment by such Person, whether by means of (a)the purchase or other acquisition of Capital Stock of another Person, (b)a loan, advance or capital contribution to, guaranty or assumption of debt of, or purchase or other acquisition of any other debt or equity participation or interest in, another Person, including any partnership or joint venture interest in such other Person and any arrangement pursuant to which the investor undertakes any Support Obligation with respect to Indebtedness of such other Person, or (c)the purchase or other acquisition (in one transaction or a series of transactions) of assets of another Person that constitute a business unit.For purposes of covenant compliance, the amount of any Investment shall be the amount actually invested, without adjustment for subsequent increases or decreases in the value of such Investment. “Involuntary Disposition” means the receipt by any member of the Consolidated Group of any cash insurance proceeds or condemnation awards payable by reason of theft, loss, physical destruction or damage, taking or similar event with respect to any of its Property. “IRS” means the United States Internal Revenue Service. 26 “ISP” means, with respect to any Letter of Credit, the “International Standby Practices 1998” published by the Institute of International Banking Law & Practice (or such later version thereof as may be in effect at the time of issuance of such Letter of Credit). “Issuer Documents” means, with respect to any Letter of Credit, the Domestic L/C Application or Foreign L/C Application, as applicable, and any other document, agreement or instrument (including such Letter of Credit) entered into by the Borrowers (or any of their respective Subsidiaries) and the respective L/C Issuer (or in favor of such L/C Issuer), relating to such Letter of Credit. “Joinder Agreement” means (a) with respect to any Domestic Guarantor, a joinder agreement substantially in the form of Exhibit 7.12 executed and delivered in accordance with the provisions of Section 7.12 and (b) with respect to any Foreign Guarantor, a joinder agreement reasonably acceptable to the Administrative Agent. “Laws” means, collectively, all international, foreign, federal, state and local statutes, treaties, rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or authorities, including the interpretation or administration thereof by any Governmental Authority charged with the enforcement, interpretation or administration thereof, and all applicable administrative orders, directed duties, licenses, authorizations and permits of, and agreements with, any Governmental Authority. “L/C Borrowing” means a Domestic L/C Borrowing and/or a Foreign L/C Borrowing, as appropriate. “L/C Credit Extension” means a Domestic L/C Credit Extension and/or a Foreign L/C Credit Extension, as appropriate. “L/C Expiration Date” means a Domestic L/C Expiration Date and/or a Foreign L/C Expiration Date, as appropriate. “L/C Issuer” means (a) the Domestic L/C Issuer or (b) the Foreign L/C Issuer, in each case together with its successors in such capacity. “L/C Obligations” means the Domestic L/C Obligations and the Foreign L/C Obligations. “Lender” means each of the Persons identified as a “Lender” on the signature pages hereto (and, as appropriate, includes the Swingline Lenders), each other Person that becomes a “Lender” in accordance with this Credit Agreement and their respective successors and assigns. “Lending Office” means, as to any Lender, the office or offices of such Lender set forth in such Lender’s Administrative Questionnaire or such other office or offices as a Lender may from time to time notify the Borrowers and the Administrative Agent. “Letter of Credit” means each Existing Letter of Credit and each Domestic Letter of Credit and Foreign Letter of Credit issued hereunder. “Letter of Credit Fees” means the Domestic Letter of Credit Fees and the Foreign Letter of Credit Fees. “Lien” means any mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or preferential arrangement in the nature of a security interest of any kind or nature whatsoever (including any conditional sale or other title retention agreement, any easement, right of way or other encumbrance on title to real property and any financing lease having substantially the same economic effect as any of the foregoing). 27 “Loan” means any Domestic Revolving Loan, Domestic Swingline Loan, Foreign Revolving Loan, Foreign Swingline Loan (including Overdraft Advances), and Base Rate Loans and Eurocurrency Rate Loans comprising such Loans. “Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline Loans), (b) a conversion of Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate Loans, which, if in writing, shall be substantially in the form of Exhibit 2.02. “Loan Obligations” means the Domestic Revolving Obligations and the Foreign Revolving Obligations. “London Banking Day” means any day on which dealings in Dollar deposits are conducted by and between banks in the London interbank eurodollar market. “Mandatory Cost” means, with respect to any period, the percentage rate per annum determined in accordance with Schedule1.01. “Material Adverse Effect” means (a)a material adverse change in, or a material adverse effect upon, the operations, business, assets, properties, liabilities (actual or contingent) or financial condition of the Consolidated Group, taken as a whole; (b)a material impairment of the ability of the Credit Parties, as a whole, to perform their obligations under the Credit Documents; or (c)a material adverse effect upon the legality, validity, binding effect or the enforceability against any Credit Party of any Credit Document to which it is a party. “Maximum Rate” has the meaning provided in Section 11.09. “MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with its successors. “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto. “Mortgage” means Domestic Mortgages and/or Foreign Mortgages, as appropriate. “Mortgaged Property” means the real property consisting of (i) the Albuquerque Project, (ii) interests in the real property and fixtures and equipment at the headquarters building in or around Lexington, Kentucky, if not separately financed outside of this Credit Agreement, and (iii) each other real property set forth on Schedule 6.22 that is identified as a Mortgaged Property thereon and each other material real property that is, or pursuant to the terms hereof, becomes, the subject of a Mortgage. “Multiemployer Plan” means a multiemployer plan within the meaning of Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or is obligated to make contributions, or during the preceding five plan years, has made or been obligated to make contributions. “N Bor” means Nordea’s market-related overnight rate based on the interest rates applicable to Nordea’s funding in the short-term money markets.N Bor is fixed daily at 3:00 p.m. (Copenhagen time) and is shown in Unitel, Nordea’s electronic banking system. 28 “Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash Equivalents received by any member of the Consolidated Group in connection with any Disposition, net of (a) direct costs (including legal, accounting and investment banking fees, sales commissions and underwriting discounts), (b) estimated taxes paid or payable as a result thereof, and (c) amounts required to be applied to the repayment of Indebtedness secured by a Lien on the asset or assets the subject of such Disposition.For purposes hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents received upon the disposition of any non-cash consideration received by any member of the Consolidated Group in any Disposition. “Non-Consenting Lender” has the meaning provided in Section 11.13. “Non-Guarantor Domestic Subsidiary” has the meaning provided in Section 7.12(a). “Non-Guarantor Foreign Subsidiary” has the meaning provided in Section 7.12(b). “Nordea” means Nordea Bank Danmark A/S, together with its successors. “Notes” means the Revolving Notes and the Swingline Notes. “Obligations” means, without duplication, (a) all advances to, and debts, liabilities, obligations, covenants and duties of, any Credit Party arising under any Credit Document or otherwise with respect to any Loan or Letter of Credit, whether direct or indirect (including those acquired by assumption), absolute or contingent, due or to become due, now existing or hereafter arising and including interest and fees that accrue after the commencement by or against any Credit Party of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such proceeding, regardless of whether such interest and fees are allowed claims in such proceeding, (b) all obligations under any Swap Contract between any Credit Party and any Lender or Affiliate of a Lender to the extent permitted hereunder and (c) all obligations under any Treasury Management Agreement between any Credit Party and any Lender or Affiliate of a Lender. “Organization Documents” means, (a)with respect to any corporation, the certificate or articles of incorporation and the bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S. jurisdiction); (b)with respect to any limited liability company, the certificate or articles of formation or organization and the operating agreement; and (c)with respect to any partnership, joint venture, trust or other form of business entity, the partnership, joint venture or other applicable agreement of formation or organization and any agreement, instrument, filing or notice with respect thereto filed in connection with its formation or organization with the applicable Governmental Authority in the jurisdiction of its formation or organization and, if applicable, any certificate or articles of formation or organization of such entity. “Other Taxes” means all present or future stamp or documentary taxes or any other excise or property taxes, charges or similar levies arising from any payment made hereunder or under any other Credit Document or from the execution, delivery or enforcement of, or otherwise with respect to, this Credit Agreement or any other Credit Document. “Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar Equivalent amount of the aggregate outstanding principal amount thereof after giving effect to any borrowings and prepayments or repayments of such Loans occurring on such date; and (ii) with respect to any L/C Obligations on any date, the Dollar Equivalent amount of the aggregate outstanding amount of such L/C Obligations on such date after giving effect to any L/C Credit Extension occurring on such date and any other changes in the aggregate amount of the L/C Obligations as of such date, including as a result of any reimbursements by the Borrowers of Unreimbursed Amounts. 29 “Overdraft Advances” has the meaning provided in Section 2.04(f). “Overdraft Documents” means the documents, agreements and instruments from time to time governing the Overdraft Facility. “Overdraft Facility” has the meaning provided in Section 2.04(f). “Overnight Rate” means, for any day, (a) with respect to any amount denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate determined by the applicable Administrative Agent, L/C Issuer, or Swingline Lender, as the case may be, in accordance with banking industry rules on interbank compensation, and (b) with respect to any amount denominated in an Alternative Currency, the rate of interest per annum at which overnight deposits in the applicable Alternative Currency, in an amount approximately equal to the amount with respect to which such rate is being determined, would be offered for such day by a branch or Affiliate of Bank of America in the applicable offshore interbank market for such currency to major banks in such interbank market. “Parent” means Tempur-Pedic International Inc., a Delaware corporation. “Participant” has the meaning provided in Section 11.06(d). “Participating Member State” means the member states of the European Union that have adopted the Euro as their lawful currency as of the Closing Date (being, Austria, Belgium, Cyprus, Estonia, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Malta, the Netherlands, Portugal, Slovakia, Slovenia and Spain). “Payment Blockage Period” has the meaning provided in Section 2.16(f). “PBGC” means the Pension Benefit Guaranty Corporation. “Pension Plan” means any “employee pension benefit plan” (as such term is defined in Section3(2) of ERISA), other than a Multiemployer Plan, that is subject to TitleIV of ERISA and is sponsored or maintained by a Borrower or any ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has an obligation to contribute, or in the case of a multiple employer or other plan described in Section4064(a) of ERISA, has made contributions at any time during the immediately preceding five plan years. “Permitted Acquisition” means any Acquisition that satisfies the following conditions: (a) in the case of an Acquisition of the Capital Stock of any other Person, the board of directors (or other comparable governing body) of such other Person shall have approved the Acquisition; (b) if the Consolidated Leverage Ratio will be equal to or greater than 2.50:1.0 after giving effect to the Acquisition on a Pro Forma Basis, then the Acquisition Consideration for such Acquisition, together with all other such Acquisitions, shall not exceed $125,000,000 from the Closing Date; and 30 (c) (i)no Default or Event of Default shall exist and be continuing immediately before or immediately after giving effect thereto on a Pro Forma Basis, (ii)(A) the Consolidated Group shall be in compliance with the financial covenants hereunder after giving effect thereto on a Pro Forma Basis and (B) the Consolidated Leverage Ratio shall be at least 0.50:1.0 lower than (or, one half turn inside) the maximum ratio permitted under Section 8.11(b), and (iii)at least five Business Days prior to the consummation of such Acquisition, a Responsible Officer of the applicable Borrower shall provide a compliance certificate, in form and substance satisfactory to the Domestic Administrative Agent, affirming compliance with each of the items set forth in clauses (a) and (b) hereof. “Permitted Disposition” shall mean a Disposition permitted under Section 8.05. “Permitted Liens” means Liens permitted pursuant to Section 8.01 “Person” means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, Governmental Authority or other entity. “Plan” means any “employee benefit plan” (as such term is defined in Section 3(3) of ERISA) that is subject to ERISA and that is maintained by a Borrower or, with respect to any such plan that is subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any ERISA Affiliate. “Platform” has the meaning provided in Section 7.02. “Pledge Agreement” means the Domestic Pledge Agreement and/or the Foreign Pledge Agreement. “Prime Rate” means the rate of interest in effect for such day as publicly announced from time to time by Bank of America as its “prime rate.”The “prime rate” is a rate set by Bank of America based upon various factors including Bank of America's costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in the “prime rate” announced by Bank of America shall take effect at the opening of business on the day specified in the public announcement of such change. “Principals” means each of TA Associates, Inc. and Friedman Fleischer & Lowe, LLC and their respective Affiliates. “Pro Forma Basis” means, with respect to any transaction, for purposes of determining the applicable pricing level under the definition of “Applicable Percentage” and determining compliance with the financial covenants hereunder, that such transaction shall be deemed to have occurred as of the first day of the period of four consecutive fiscal quarters ending as of the end of the most recent fiscal quarter for which annual or quarterly financial statements shall have been delivered in accordance with the provisions hereof.Further, for purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the case of any Disposition, (i) income statement items (whether positive or negative) attributable to the property, entities or business units that are the subject of such Disposition shall be excluded to the extent relating to any period prior to the date thereof and (ii) Indebtedness paid or retired in connection with such Disposition shall be deemed to have been paid and retired as of the first day of the applicable period; (b) in the case of any Acquisition, merger or consolidation or calculation with respect to any Investment under Section 8.02(o), (i) income statement items (whether positive or negative) attributable to the property, entities or business units that are the subject thereof shall be included to the extent relating to any period prior to the date thereof and (ii) Indebtedness incurred in connection with such transaction (if any), shall be deemed to have been incurred as of the first day of the applicable period (and interest expense shall be imputed for the applicable period assuming prevailing interest rates hereunder or the documents pursuant to which the relevant Indebtedness and interest expense shall be incurred, if applicable); and (c) in the case of any calculation with respect to the incurrence of any Funded Debt under Section 8.03(h) or the making of any Restricted Payment under Section 8.06(d), Indebtedness incurred in connection with such transaction (if any) shall be deemed to have occurred at the first day of the applicable period (and interest expense shall be imputed for the applicable period assuming prevailing interest rates hereunder or the documents pursuant to which the relevant Indebtedness and interest expense shall be incurred, if applicable).Any calculation of the financial covenants in Section 8.11 on a Pro Forma Basis shall require compliance with the ratio in effect at the time of such calculation, and not the ratio corresponding to the period in respect of the financial statements from which such calculation is based. 31 “Property” means an interest of any kind in any property or asset, whether real, personal or mixed, and whether tangible or intangible. “Public Lender” has the meaning provided in Section 7.02. “Register” has the meaning provided in Section 11.06(c). “Related Parties” means, with respect to any Person, such Person’s Affiliates and the partners, directors, officers, employees, agents, trustees and advisors of such Person and of such Person’s Affiliates. “Reportable Event” means any of the events set forth in Section4043(c) of ERISA, other than events for which the notice period has been waived under applicable regulations or otherwise. “Request for Credit Extension” means (a)with respect to a Borrowing of Loans (including Swingline Loans) or the conversion or continuation of Loans, a Loan Notice and (b)with respect to an L/C Credit Extension, an L/C Application. “Required Domestic Revolving Lenders” means, as of any date of determination, Lenders having more than 50% of the Aggregate Domestic Revolving Commitments or, if the Domestic Revolving Commitments shall have expired or been terminated, Lenders holding more than 50% of the aggregate principal amount of Domestic Revolving Obligations (including, in each case, the aggregate principal amount of each Lender’s risk participation and funded participation in Domestic L/C Obligations and Domestic Swingline Loans); provided that the Domestic Revolving Commitment of, and the portion of Domestic Revolving Obligations held by, any Defaulting Lender shall be excluded for purposes of making a determination of Required Domestic Revolving Lenders. “Required Foreign Revolving Lenders” means, as of any date of determination, at least two Lenders having more than 50% of the Aggregate Foreign Revolving Commitments or, if the Foreign Revolving Commitments shall have expired or been terminated, Lenders holding more than 50% of the aggregate principal amount of Foreign Revolving Obligations (including, in each case, the aggregate principal amount of each Lender’s risk participation and funded participation in Foreign L/C Obligations and Foreign Swingline Loans); provided that the Foreign Revolving Commitment of, and the portion of Foreign Revolving Obligations held by, any Defaulting Lender shall be excluded for purposes of making a determination of Required Foreign Revolving Lenders. “Required Lenders” means, as of any date of determination, Lenders having more than 50% of the Aggregate Commitments or, if the Commitments shall have expired or been terminated, Lenders holding in the aggregate more than 50% of the Loan Obligations (including, in each case, the aggregate amount of each Lender’s risk participation and funded participation in L/C Obligations and Swingline Loans); provided that the commitments of, and the portion of the Loan Obligations held or deemed held by, any Defaulting Lender shall be excluded for purposes of making a determination of Required Lenders. 32 “Responsible Officer” means an officer functioning as the chief executive officer, president, chief financial officer, treasurer, assistant treasurer or secretary of a Credit Party.Any document delivered hereunder that is signed by a Responsible Officer of a Credit Party shall be conclusively presumed to have been authorized by all necessary corporate, partnership and/or other action on the part of such Credit Party and such Responsible Officer shall be conclusively presumed to have acted on behalf of such Credit Party. “Restricted Payment” means any dividend or other distribution (whether in cash, securities or other property) by the Parent in respect of its Capital Stock, or any payment (whether in cash, securities or other property) including any sinking fund payment or similar deposit, for or on account of the purchase, redemption, retirement, acquisition, cancellation or termination of any Capital Stock of the Parent or any option, warrant or other right to acquire any such Capital Stock of the Parent. “Revaluation Date” means (a) with respect to any Loan, each of the following:(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to Section2.02, and (iii) such additional dates as the Domestic Administrative Agent shall determine or the Required Lenders shall require; and (b) with respect to any Letter of Credit, each of the following:(i) each date of issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each date of an amendment of any such Letter of Credit having the effect of increasing the amount thereof (solely with respect to the increased amount), (iii) each date of any payment by the applicable L/C Issuer under any Letter of Credit denominated in an Alternative Currency, (iv) in the case of the Existing Letters of Credit, the Closing Date, and (v) such additional dates as the Domestic Administrative Agent or L/C Issuer shall determine or the Required Lenders shall require. “Revolving Commitments” means the Domestic Revolving Commitments and/or the Foreign Revolving Commitments, as appropriate. “Revolving Commitment Percentage” means the Domestic Revolving Commitment Percentage and/or the Foreign Revolving Commitment Percentage, as appropriate. “Revolving Committed Amount” means the Domestic Revolving Committed Amount and/or the Foreign Revolving Committed Amount, as appropriate. “Revolving Lenders” means the Domestic Revolving Lenders and/or the Foreign Revolving Lenders, as appropriate. “Revolving Loan” means the Domestic Revolving Loan and/or the Foreign Revolving Loan, as appropriate. “Revolving Notes” means the Domestic Revolving Notes and/or the Foreign Revolving Notes, as appropriate. “Revolving Obligations” means the Domestic Revolving Obligations and the Foreign Revolving Obligations. “Revolving Termination Date” means June 28, 2016. 33 “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc., and any successor thereto. “Sale and Leaseback Transaction” means, with respect to a Borrower or any of its Subsidiaries, any arrangement, directly or indirectly, with any Person (other than a Credit Party) whereby such Borrower or such Subsidiary shall sell or transfer any property, real or personal, used or useful in its business, whether now owned or hereafter acquired, and thereafter rent or lease such property or other property that it intends to use for substantially the same purpose or purposes as the property being sold or transferred. “Same Day Funds” means (a) with respect to disbursements and payments in Dollars, immediately available funds, and (b) with respect to disbursements and payments in an Alternative Currency, same day or other funds as may be determined by the applicable Administrative Agent or L/C Issuer, as the case may be, to be customary in the place of disbursement or payment for the settlement of international banking transactions in the relevant Alternative Currency. “SEC” means the Securities and Exchange Commission, or any Governmental Authority succeeding to any of its principal functions. “Securitization Transaction” means any financing or factoring or similar transaction (or series of such transactions) entered by any member of the Consolidated Group pursuant to which such member of the Consolidated Group may sell, convey or otherwise transfer, or grant a security interest in, accounts, payments, receivables, rights to future lease payments or residuals or similar rights to payment (the “Securitization Receivables”) to a special purpose subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person. “Security Agreements” means the Domestic Security Agreement and the Foreign Security Agreement. “Specified Obligations” means Obligations consisting of principal of and interest on the Loans, reimbursement obligations in respect of Letters of Credit and fees. “Spot Rate” for a currency means the rate determined by the applicable Administrative Agent or L/C Issuer, as applicable, to be the rate quoted by the Person acting in such capacity as the spot rate for the purchase by such Person of such currency with another currency through its principal foreign exchange trading office at approximately 11:00 a.m. on the date two Business Days prior to the date as of which the foreign exchange computation is made; providedthat the applicable Administrative Agent or L/C Issuer may obtain such spot rate from another financial institution designated by the applicable Administrative Agent or L/C Issuer if the Person acting in such capacity does not have as of the date of determination a spot buying rate for any such currency; and provided further that the applicable L/C Issuer may use such spot rate quoted on the date as of which the foreign exchange computation is made in the case of any Letter of Credit denominated in an Alternative Currency. “Subsidiary” of a Person means a corporation, partnership, joint venture, limited liability company or other business entity of which a majority of the shares of securities or other interests having ordinary voting power for the election of directors or other governing body (other than securities or interests having such power only by reason of the happening of a contingency) are at the time beneficially owned, or the management of which is otherwise controlled, directly, or indirectly through one or more intermediaries, or both, by such Person.Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the Parent. 34 “Support Obligations” means, as to any Person, (a)any obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation payable or performable by another Person (the “primary obligor”) in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii)to purchase or lease property, securities or services for the purpose of assuring the obligee in respect of such Indebtedness or other obligation of the payment or performance of such Indebtedness or other obligation, (iii)to maintain working capital, equity capital or any other financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other obligation, or (iv)entered into for the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof (in whole or in part), or (b)any Lien on any assets of such Person securing any Indebtedness or other obligation of any other Person, whether or not such Indebtedness or other obligation is assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain any such Lien).The amount of any Support Obligations shall be deemed to be an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof, in respect of which such Support Obligation is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith. “Swap Contract” means (a)any and all rate swap transactions, basis swaps, credit derivative transactions, forward rate transactions, commodity swaps, commodity options, forward commodity contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or forward bond or forward bond price or forward bond index transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other similar transactions or any combination of any of the foregoing (including any options to enter into any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement, and (b)any and all transactions of any kind, and the related confirmations, that are subject to the terms and conditions of, or governed by, any form of master agreement published by the International Swaps and Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master agreement (any such master agreement, together with any related schedules, a “Master Agreement”), including any such obligations or liabilities under any Master Agreement. “Swap Termination Value” means, in respect of any one or more Swap Contracts, after taking into account the effect of any legally enforceable netting agreement relating to such Swap Contracts, (a)for any date on or after the date such Swap Contracts have been closed out and termination values determined in accordance therewith, such termination values, and (b)for any date prior to the date referenced in clause(a), the amounts determined as the mark-to-market values for such Swap Contracts, as determined based upon one or more mid-market or other readily available quotations provided by any recognized dealer in such Swap Contracts (which may include a Lender or any Affiliate of a Lender). “Swingline Borrowing” means a Domestic Swingline Borrowing and/or a Foreign Swingline Borrowing, as appropriate. “Swingline Commitment” means a Domestic Swingline Commitment and/or a Foreign Swingline Commitment, as appropriate. “Swingline Lender” means the Domestic Swingline Lender and/or the Foreign Swingline Lender, as appropriate. 35 “Swingline Loan” means a Domestic Swingline Loan and/or a Foreign Swingline Loan, as appropriate. “Swingline Note” means a Domestic Swingline Note and/or a Foreign Swingline Note, as appropriate. “Synthetic Lease” means any synthetic lease, tax retention operating lease, off-balance sheet loan or similar off-balance sheet financing arrangement that is considered borrowed money indebtedness for tax purposes but is classified as an operating lease or does not otherwise appear on a balance sheet under GAAP. “TARGET Day” means any day on which the Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such payment system ceases to be operative, such other payment system (if any)determined by the Administrative Agent to be a suitable replacement) is open for the settlement of payments in Euro. “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings (including backup withholding), assessments, fees or other charges imposed by any Governmental Authority, including any interest, additions to tax or penalties applicable thereto. “TD” means Tempur Danmark A/S, a capital stock company existing under the laws of Denmark. “TPMI” means Tempur-Pedic Management, Inc., a Delaware corporation. “Tranche” means a category of Commitments and Credit Extensions thereunder.For purposes hereof, each of the following comprises a separate Tranche: (a) the Domestic Revolving Commitments and the Domestic Revolving Loans and (b) the Foreign Revolving Commitments and the Foreign Revolving Loans. “Treasury Management Agreement” means any agreement governing the provision of treasury or cash management services, including deposit accounts, overnight draft, credit cards, debit cards, p-cards (including purchasing cards and commercial cards), funds transfer, automated clearinghouse, zero balance accounts, returned check concentration, controlled disbursement, lockbox, account reconciliation and reporting and trade finance services and other cash management services. “TW” means Tempur World, L.L.C., a Delaware limited liability company. “Type” means, with respect to any Revolving Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan. “UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction from time to time. “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit liabilities under Section4001(a)(16) of ERISA, over the current value of that Pension Plan’s assets, determined in accordance with the assumptions used for funding the Pension Plan for purposes of Section412 of the Internal Revenue Code for the applicable plan year. “United States” or “U.S.” means the United States of America. 36 “Unreimbursed Amount” means Domestic L/C Unreimbursed Amounts and/or Foreign L/C Unreimbursed Amounts, as appropriate. “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the time entitled to vote in the election of the Board of Directors of such Person. “WFS” means Wells Fargo Securities, LLC, together with its successors. “Wholly Owned Subsidiary” means, with respect to any direct or indirect Subsidiary of any Person, that 100% of the Capital Stock with ordinary voting power issued by such Subsidiary (other than directors’ qualifying shares and investments by foreign nationals mandated by applicable Law) is beneficially owned, directly or indirectly, by such Person.For purposes of this Credit Agreement, Tempur Italia Srl and Tempur France SARL shall each be considered Wholly Owned Subsidiaries of their direct and indirect parents so long as the Capital Stock of each such Person is held by the same Persons holding such Capital Stock as of the Closing Date. 1.02Interpretive Provisions.With reference to this Credit Agreement and each other Credit Document, unless otherwise specified herein or in such other Credit Document: (a) The definitions of terms herein shall apply equally to the singular and plural forms of the terms defined.Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms.The words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”.The word “will” shall be construed to have the same meaning and effect as the word “shall”.Unless the context requires otherwise, (i) any definition of or reference to any agreement, instrument or other document (including any Organization Document) shall be construed as referring to such agreement, instrument or other document as from time to time amended, supplemented or otherwise modified (subject to any restrictions on such amendments, supplements or modifications set forth herein or in any other Credit Document), (ii) any reference herein to any Person shall be construed to include such Person’s successors and assigns, (iii) the words “hereto”, “herein”, “hereof” and “hereunder”, and words of similar import when used in any Credit Document, shall be construed to refer to such Credit Document in its entirety and not to any particular provision thereof, (iv) all references in a Credit Document to “Articles”, “Sections”, “Exhibits” and “Schedules” shall be construed to refer to articles and sections of, and exhibits and schedules to, the Credit Document in which such references appear, (v) any reference to any law shall include all statutory and regulatory provisions consolidating, amending replacing or interpreting such law and any reference to any law or regulation shall, unless otherwise specified, refer to such law or regulation as amended, modified or supplemented from time to time, and (vi) the words “asset” and “property” shall be construed to have the same meaning and effect and to refer to any and all assets and property of whatever kind, real and personal, tangible and intangible, including cash, securities, accounts and contract rights. (b) In the computation of periods of time from a specified date to a later specified date, the word “from” means “from and including”; the words “to” and “until” each mean “to but excluding”; and the word “through” means “to and including”. (c) Section headings herein and in the other Credit Documents are included for convenience of reference only and shall not affect the interpretation of this Credit Agreement or any other Credit Document. 37 1.03Accounting Terms and Provisions. (a) All accounting terms not specifically or completely defined herein shall be construed in conformity with, and all financial data (including financial ratios and other financial calculations) required to be submitted pursuant to this Credit Agreement shall be prepared in conformity with, GAAP applied on a consistent basis, as in effect from time to time, applied in a manner consistent with that used in preparing the audited financial statements referenced in Section 5.01(d), except as otherwise specifically prescribed herein.Notwithstanding the foregoing, for purposes of determining compliance with any covenant (including the computation of any financial covenant) contained herein, Indebtedness shall be deemed to be carried at 100% of the outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded. (b) Notwithstanding any provision herein to the contrary, determinations of (i) the applicable pricing level under the definition of “Applicable Percentage” and (ii) compliance with the financial covenants shall be made on a Pro Forma Basis. (c) If at any time any change in GAAP or in the consistent application thereof would affect the computation of any financial ratio or requirement set forth in any Credit Document, and either the Parent or the Required Lenders shall so request, the Domestic Administrative Agent, the Lenders and the Credit Parties shall negotiate in good faith to amend any such financial ratio or requirement hereunder that are affected by such change to preserve the original intent thereof in light of such change in GAAP (subject to the approval of the Required Lenders); providedthat, until so amended, (i) such ratio or requirement shall continue to be computed in accordance with GAAP prior to such change therein and (ii) the Parent will provide, or cause to be provided, to the Domestic Administrative Agent and the Lenders, financial statements and related certificates and documents required hereunder or hereby as reasonably requested setting forth a reconciliation between calculations of such ratios or requirements made before and after giving effect to such changes in GAAP. 1.04Rounding.Any financial ratios required to be maintained pursuant to this Credit Agreement shall be calculated by dividing the appropriate component by the other component, carrying the result to one place more than the number of places by which such ratio is expressed herein and rounding the result up or down to the nearest number (with a rounding-up if there is no nearest number). 1.05Exchange Rates; Currency Equivalents. (a) The applicable Administrative Agent or L/C Issuer shall determine the Spot Rates as of each Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.Such Spot Rates shall become effective as of such Revaluation Date and shall be the Spot Rates employed in converting any amounts between the applicable currencies until the next Revaluation Date to occur.Except for purposes of financial statements delivered by Credit Parties hereunder or calculating financial covenants hereunder or except as otherwise provided herein, the applicable amount of any currency (other than Dollars) for purposes of the Credit Documents shall be such Dollar Equivalent amount as so determined by the applicable Administrative Agent or L/C Issuer, as the case may be. (b) Wherever in this Credit Agreement in connection with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of Credit, an amount, such as a required minimum or multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative Currency, such amount shall be the relevant Alternative Currency Equivalent of such Dollar amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as determined by the applicable Administrative Agent or L/C Issuer, as the case may be. 38 1.06Additional Alternative Currencies. (a) The Borrowers may from time to time request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a currency other than those specifically listed in the definition of “Alternative Currency;” provided that such requested currency is a lawful currency (other than Dollars) that is readily available and freely transferable and convertible into Dollars.In the case of any such request with respect to the making of Eurocurrency Rate Loans in such other Alternative Currency, such request shall be subject to the approval of the applicable Administrative Agent, Revolving Lenders, L/C Issuer and Swingline Lender, as the case may be. (b) Any such request shall be made to the applicable Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit Extension (or such other time or date as may be agreed by the Administrative Agent and, in the case of any such request pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole discretion).In the case of any such request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each affected Lender thereof; and in the case of any such request pertaining to Letters of Credit, the Administrative Agent shall promptly notify the applicable L/C Issuer thereof.Each affected Lender (in the case of any such request pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case of a request pertaining to Letters of Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such request whether it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may be, in such requested currency. (c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to such request within the time period specified in the preceding sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such requested currency.If the Administrative Agent and the applicable Lenders consent to making Eurocurrency Rate Loans in such requested currency, the Administrative Agent shall so notify the applicable Borrowers and such currency shall thereupon be deemed for all purposes to be an Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the applicable L/C Issuer consent to the issuance of Letters of Credit in such requested currency, the Administrative Agent shall so notify the applicable Borrowers and such currency shall thereupon be deemed for all purposes to be an Alternative Currency hereunder for purposes of any Letter of Credit issuances.If the Administrative Agent shall fail to obtain consent to any request for an additional currency under this Section 1.06, the Administrative Agent shall promptly so notify the applicable Borrowers.Any specified currency of an Existing Letter of Credit that is neither Dollars nor one of the Alternative Currencies specifically listed in the definition of “Alternative Currency” shall be deemed an Alternative Currency with respect to such Existing Letter of Credit only. 1.07Change of Currency. (a) Each obligation of the Borrowers to make a payment denominated in the national currency unit of any member state of the European Union that adopts the Euro as its lawful currency after the date hereof shall be redenominated into Euro at the time of such adoption (in accordance with the EMU Legislation).If, in relation to the currency of any such member state, the basis of accrual of interest expressed in this Credit Agreement in respect of that currency shall be inconsistent with any convention or practice in the London interbank market for the basis of accrual of interest in respect of the Euro, such expressed basis shall be replaced by such convention or practice with effect from the date on which such member state adopts the Euro as its lawful currency; provided that if any Borrowing in the currency of such member state is outstanding immediately prior to such date, such replacement shall take effect, with respect to such Borrowing, at the end of the then current Interest Period. 39 (b) Each provision of this Credit Agreement shall be subject to such reasonable changes of construction as the Administrative Agent may from time to time specify to be appropriate to reflect the adoption of the Euro by any member state of the European Union and any relevant market conventions or practices relating to the Euro. (c) Each provision of this Credit Agreement also shall be subject to such reasonable changes of construction as the Administrative Agent may from time to time specify to be appropriate to reflect a change in currency of any other country and any relevant market conventions or practices relating to the change in currency. 1.08Times of Day.Unless otherwise specified, all references herein to times of day shall be references to Eastern time (daylight or standard, as applicable). 1.09Letter of Credit Amounts.Unless otherwise provided, all references herein to the amount of a Letter of Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum face amount of such Letter of Credit after giving effect to all increases thereof contemplated by such Letter of Credit or the Issuer Documents related thereto, whether or not such maximum face amount is in effect at such time. 1.10Limitation on Obligations of Foreign Credit Parties.Notwithstanding anything set forth in this Credit Agreement or any other Credit Document to the contrary, no Foreign Credit Party and/or Foreign Subsidiary shall at any time be liable, directly or indirectly, for any portion of the Domestic Obligations, including, without limitation, the principal of the Domestic Revolving Loan or any interest thereon or fees payable with respect thereto (and the Domestic Credit Parties are solely liable for such Obligations), and no Property of any Foreign Credit Party and/or Foreign Subsidiary shall at any time serve, directly or indirectly, as Collateral or any other type of collateral or security for any portion of the Domestic Obligations. ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS 2.01Commitments.Subject to the terms and conditions set forth herein: (a) Domestic Revolving Loans.During the Commitment Period, each Domestic Revolving Lender severally agrees to make revolving credit loans (the “Domestic Revolving Loans”) to the Domestic Borrowers in Dollars, from time to time, on any Business Day; provided that after giving effect to any such Domestic Revolving Loan, (i) with regard to the Domestic Revolving Lenders collectively, the Outstanding Amount of Domestic Revolving Obligations shall not exceed SEVEN HUNDRED FORTY-FIVE MILLION DOLLARS ($745,000,000) (as such amount may be decreased in accordance with the provisions hereof, the “Aggregate Domestic Revolving Committed Amount”), (ii) with regard to each Domestic Revolving Lender individually, such Lender’s Domestic Revolving Commitment Percentage of the Outstanding Amount of Domestic Revolving Obligations shall not exceed its Domestic Revolving Committed Amount and (iii) with respect to each Designated Borrower, the Outstanding Amount of all Domestic Revolving Obligations of such Designated Borrower shall not exceed its Designated Borrower Limit.Domestic Revolving Loans may consist of Base Rate Loans, Eurocurrency Rate Loans, or a combination thereof, as the Domestic Borrowers may request, and may be repaid and reborrowed in accordance with the provisions hereof. 40 (b) Domestic Letters of Credit.During the Commitment Period, (i)the Domestic L/C Issuer, in reliance upon the commitments of the Domestic Revolving Lenders set forth herein, agrees (A) to issue Domestic Letters of Credit denominated in Dollars for the account of the Domestic Borrowers or any member of the Consolidated Group on any Business Day, (B) to amend or extendDomestic Letters of Credit previously issued hereunder, and (C) to honor drawings under Domestic Letters of Credit; and (ii)the Domestic Revolving Lenders severally agree to purchase from the Domestic L/C Issuer a participation interest in the Domestic Existing Letters of Credit and Domestic Letters of Credit issued hereunder in an amount equal to such Lender’s Domestic Revolving Commitment Percentage thereof; provided that (A) the Outstanding Amount of Domestic L/C Obligations shall not exceed ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (as such amount may be decreased in accordance with the provisions hereof, the “Domestic L/C Sublimit”), (B) with respect to each Designated Borrower, the Outstanding Amount of all Domestic Revolving Obligations of such Designated Borrower shall not exceed its Designated Borrower Limit, (C) the Outstanding Amount of Domestic Revolving Obligations shall not exceedthe Aggregate Domestic Revolving Committed Amount, and (D) with regard to each Domestic Revolving Lender individually, such Lender’s Domestic Revolving Commitment Percentage of the Outstanding Amount of Domestic Revolving Obligations shall not exceed its Domestic Revolving Committed Amount.Subject to the terms and conditions hereof, each Domestic Borrower’s ability to obtain Domestic Letters of Credit shall be fully revolving, and accordingly each Domestic Borrower may obtain Domestic Letters of Credit to replace Domestic Letters of Credit that have expired or that have been drawn upon and reimbursed.Domestic Existing Letters of Credit shall be deemed to have been issued hereunder and shall be subject to and governed by the terms and conditions hereof. (c) Domestic Swingline Loans.During the Commitment Period, the Domestic Swingline Lender agrees, in reliance upon the commitments of the other Domestic Revolving Lenders set forth herein, to make revolving credit loans (the “Domestic Swingline Loans”) to the Domestic Borrowers in Dollars on any Business Day; provided that (i) the Outstanding Amount of Domestic Swingline Loans shall not exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as such amount may be decreased in accordance with the provisions hereof, the “Domestic Swingline Sublimit”), (ii) with respect to each Designated Borrower, the Outstanding Amount of all Domestic Revolving Obligations of such Designated Borrower shall not exceed its Designated Borrower Limit, and (iii) with respect to the Domestic Revolving Lenders collectively, the Outstanding Amount of Domestic Revolving Obligations shall not exceedthe Aggregate Domestic Revolving Committed Amount.Domestic Swingline Loans shall be comprised solely of Base Rate Loans, and may be repaid and reborrowed in accordance with the provisions hereof.Immediately upon the making of a Domestic Swingline Loan, each Domestic Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to, purchase from the Domestic Swingline Lender a participation interest in such Domestic Swingline Loan in an amount equal to the product of such Lender’s Domestic Revolving Commitment Percentage thereof; provided that the participation interest shall not be funded except on demand as provided in Section 2.04(b)(ii). (d) Foreign Revolving Loans.During the Commitment Period, each Foreign Revolving Lender severally agrees to make revolving credit loans (the “Foreign Revolving Loans”) to the Foreign Borrowers in Dollars or Alternative Currencies, from time to time, on any Business Day; provided that after giving effect to any such Foreign Revolving Loan, (i) with regard to the Foreign Revolving Lenders collectively, the Outstanding Amount of Foreign Revolving Obligations shall not exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as such amount may be decreased in accordance with the provisions hereof, the “Aggregate Foreign Revolving Committed Amount”), (ii) with respect to each Designated Borrower, the Outstanding Amount of all Foreign Revolving Obligations of such Designated Borrower shall not exceed its Designated Borrower Limit, and (iii) with regard to each Foreign Revolving Lender individually, such Lender’s Foreign Revolving Commitment Percentage of Foreign Revolving Obligations shall not exceed its Foreign Revolving Committed Amount.Foreign Revolving Loans shall consist of Eurocurrency Rate Loans and may be repaid and reborrowed in accordance with the provisions hereof. 41 (e) Foreign Letters of Credit.During the Commitment Period, (i)the Foreign L/C Issuer, in reliance upon the commitments of the Foreign Revolving Lenders set forth herein, agrees (A) to issue Foreign Letters of Credit denominated in Dollars or Alternative Currencies for the account of the Foreign Borrowers or any Foreign Subsidiary on any Business Day, (B) to amend or extend Foreign Letters of Credit previously issued hereunder, and (C) to honor drawings under Foreign Letters of Credit; and (ii)the Foreign Revolving Lenders severally agree to purchase from the Foreign L/C Issuer a participation interest in the Foreign Existing Letters of Credit and Foreign Letters of Credit issued hereunder in an amount equal to such Lender’s Foreign Revolving Commitment Percentage thereof; provided that (A) the Outstanding Amount of Foreign L/C Obligations shall not exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as such amount may be decreased in accordance with the provisions hereof, the “Foreign L/C Sublimit”), (B) with respect to each Designated Borrower, the Outstanding Amount of all Foreign Revolving Obligations of such Designated Borrower shall not exceed its Designated Borrower Limit, (C) the Outstanding Amount of Foreign Revolving Obligations shall not exceedthe Aggregate Foreign Revolving Committed Amount, and (D) with regard to each Foreign Revolving Lender individually, such Lender’s Foreign Revolving Commitment Percentage of Foreign Revolving Obligations shall not exceed its respective Foreign Revolving Committed Amount.Subject to the terms and conditions hereof, each Foreign Borrower’s ability to obtain Foreign Letters of Credit shall be fully revolving, and accordingly each Foreign Borrower may obtain Foreign Letters of Credit to replace Foreign Letters of Credit that have expired or that have been drawn upon and reimbursed.Foreign Existing Letters of Credit shall be deemed to have been issued hereunder and shall be subject to and governed by the terms and conditions hereof. (f) Foreign Swingline Loans.During the Commitment Period, the Foreign Swingline Lender agrees, in reliance upon the commitments of the other Foreign Revolving Lenders set forth herein, to make revolving credit loans (the “Foreign Swingline Loans”) to the Foreign Borrowers in Dollars or Alternative Currencies on any Business Day; provided that (i) the Outstanding Amount of Foreign Swingline Loans shall not exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as such amount may be decreased in accordance with the provisions hereof, the “Foreign Swingline Sublimit”), (ii) with respect to each Designated Borrower, the Outstanding Amount of all Foreign Revolving Obligations of such Designated Borrower shall not exceed its Designated Borrower Limit, and (iii) with respect to the Foreign Revolving Lenders collectively, the Outstanding Amount of Foreign Revolving Obligations shall not exceedthe Aggregate Foreign Revolving Committed Amount.Foreign Swingline Loans shall bear an interest rate corresponding to N Bor (or such other rate as may be mutually agreed between the Foreign Swingline Lender and the Foreign Borrowers) and may be repaid and reborrowed in accordance with the provisions hereof.Immediately upon the making of a Foreign Swingline Loan, each Foreign Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to, purchase from the Foreign Swingline Lender a participation interest in such Foreign Swingline Loan in an amount equal to the product of such Lender’s Foreign Revolving Commitment Percentage thereof; provided that the participation interest shall not be funded except on demand as provided in Section 2.04(b)(ii). (g) Increase in Domestic Revolving Commitments.Subject to the terms and conditions set forth herein, the Domestic Borrowers may, at any time after the Closing Date, upon written notice to the Domestic Administrative Agent increase the Aggregate Domestic Revolving Committed Amount by an amount up to TWO HUNDRED AND FIFTY MILLION DOLLARS ($250,000,000)(the “Increase Limit”); provided that: 42 (i) the Increase Limit shall be reduced dollar-for-dollar by the amount of any Indebtedness incurred pursuant to Section 8.03(c); (ii) the Domestic Borrowers shall obtain commitments for the amount of the increase from existing Lenders or other commercial banks and financial institutions reasonably acceptable to the Domestic Administrative Agent, which other commercial banks and financial institutions shall join in this Credit Agreement as Lenders by joinder agreements or other arrangements reasonably acceptable to the Domestic Administrative Agent; (iii) any such increase shall be in a minimum aggregate principal amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof (or the remaining amount, if less); (iv) if any Domestic Revolving Loans are outstanding at the time of any such increase, the Domestic Borrowers will make such payments and adjustments on the Domestic Revolving Loans (including payment of any break-funding amounts owing under Section 3.05) as may be necessary to give effect to the revised commitment percentages and commitment amounts; (v) upfront fees, if any, in respect of the new commitments so established, shall be paid; and (vi) the conditions to the making of a Domestic Revolving Loan set forth in Section 5.02 shall be satisfied. In connection with any such increase in the Domestic Revolving Commitments, (A) none of the Lenders or their affiliates shall have any obligation to provide any such loans or commitments, (B) neither of Administrative Agents nor the Arrangers shall have any responsibility for arranging any such additional loans or commitments without their prior written consent and subject to such conditions, including fee arrangements, as they may provide in connection therewith, (C) Schedule 2.01 will be revised to reflect the modified commitments and commitment percentages of the Lenders, and (D) the Domestic Borrowers will provide supporting resolutions, legal opinions, promissory notes and other items as may be reasonably requested by the Domestic Administrative Agent in connection therewith. 2.02Borrowings, Conversions and Continuations under Revolving Loans. (a) (i)Domestic Revolving Loans.With respect to Domestic Revolving Loans, each Borrowing, each conversion of Loans from one Type to the other, and each continuation of Eurocurrency Rate Loans shall be made upon the applicable Borrowers’ irrevocable notice to the Domestic Administrative Agent, which may be given by telephone.Each such notice must be received by the Domestic Administrative Agent not later than 11:00 a.m. (i)with respect to Eurocurrency Rate Loans denominated in Dollars or any conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, three Business Days prior to the requested date thereof (or, four Business Days prior in the case of a request for an Interest Period with a tenor of more than six months) and (ii) with respect to Base Rate Loans, on the requested date of, any Borrowing, conversion or continuation. (ii) Foreign Revolving Loans.With respect to Foreign Revolving Loans, each Borrowing, each conversion of Loans from one Type to the other, and each continuation of Eurocurrency Rate Loans shall be made upon the applicable Borrowers’ irrevocable notice to the Foreign Administrative Agent, which may be given by telephone.Each such notice must be received by the Foreign Administrative Agent not later than 11:00 a.m. (Copenhagen time) three Business Days prior to the requested date thereof (or, four Business Days prior in the case of a request for an Interest Period with a tenor of more than six months). 43 (b) Each telephonic notice by the Borrowers pursuant to this Section2.02must be confirmed promptly by delivery to the applicable Administrative Agent (with a copy to the Domestic Administrative Agent where appropriate) of a written Loan Notice, appropriately completed and signed by a Responsible Officer of a Borrower.Except as provided in Sections2.03(c)and 2.04(b), each Borrowing, conversion or continuation shall be in a principal amount of (i) with respect to Eurocurrency Rate Loans, $5,000,000or a whole multiple of $1,000,000 in excess thereof or (ii) with respect to Base Rate Loans, $500,000 or a whole multiple of $100,000 in excess thereof.Each Loan Notice (whether telephonic or written) shall specify (i)whether such request is for a Borrowing, conversion, or continuation, (ii)the requested date of such Borrowing, conversion or continuation (which shall be a Business Day), (iii)the principal amount of Loans to be borrowed, converted or continued, (iv)the Type of Loans to be borrowed, converted or continued, (v)if applicable, the duration of the Interest Period with respect thereto and (vi) the currency of the Loans to be borrowed.If the Borrowers fail to specify a currency in a Loan Notice requesting a Borrowing, then the Loans so requested shall be made in Dollars.If the Borrowers fail to specify a Type of Loan in a Loan Notice or if the Borrowers fail to give a timely notice requesting a conversion or continuation, then the applicable Loans shall be made as, or converted to, Base Rate Loans; provided, however, that in the case of a failure to timely request a continuation of Loans denominated in an Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans in their original currency with an Interest Period of one month.Any automatic conversion to Base Rate Loans shall be effective as of the last day of the Interest Period then in effect with respect to the applicable Eurocurrency Rate Loans.If the Borrowers request a Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest Period, the Interest Period will be deemed to be one month.No Loan may be converted into or continued as a Loan denominated in a different currency, but instead must be prepaid in the original currency of such Loan and reborrowed in the other currency. (c) Following its receipt of a Loan Notice, the applicable Administrative Agent shall promptly notify each Lender of the amount (and currency) of its pro rata share of the applicable Loans, and if no timely notice of a conversion or continuation is provided by the Borrowers, the Administrative Agent shall notify each Lender of the details of any automatic conversion to Base Rate Loans or continuation of Loans denominated in a currency other than Dollars, in each case as described in the preceding subsection.In the case of a Borrowing (other than a Borrowing of Foreign Revolving Loans), each Lender shall make the amount of its Loan available to the Administrative Agent in Same Day Funds at the Administrative Agent’s Office for the applicable currency not later than 1:00 p.m., in the case of any Loan denominated in Dollars, and not later than the Applicable Time specified by the Administrative Agent in the case of any Loan in an Alternative Currency, in each case on the Business Day specified in the applicable Loan Notice.Upon satisfaction of the applicable conditions set forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension, Section 5.01), the Administrative Agent shall make all funds so received available to the applicable Borrowers in like funds as received by the Administrative Agent either by (A)crediting the account of the Borrowers on the books of the Administrative Agent with the amount of such funds or (B)wire transfer of such funds, in each case in accordance with instructions provided to (and reasonably acceptable to) the Administrative Agentby the Borrowers (provided that, in the case of a Borrowing of Foreign Revolving Loans, the Foreign Administrative Agent shall make the requested funds available to the applicable Borrowers either by (x)crediting the account of the applicable Borrowers on the books of the Foreign Administrative Agent with the amount of such funds or (y)wire transfer of such funds, in each case in accordance with instructions provided to (and reasonably acceptable to) the Foreign Administrative Agent by the applicable Borrowers); provided, however, that if, on the date of any Borrowing (1) there are Domestic L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be applied to the payment in full of any such Domestic L/C Borrowing, and second, shall be made available to the Borrowers as provided above and (2) there are Foreign L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be applied to the payment in full of any such Foreign L/C Borrowing in the same currency, and second, shall be made available to the Borrowers as provided above. 44 (d) Except as otherwise provided herein, without the consent of the Required Lenders, (i) a Eurocurrency Rate Loan may be continued or converted only on the last day of an Interest Period for such Eurocurrency Rate Loan and (ii) any conversion into, or continuation as, a Eurocurrency Rate Loan may be made only if the conditions to Credit Extensions in Section 5.02 have been satisfied.During the existence of a Default or Event of Default, (i) no Loan may be requested as, converted to or continued as a Eurocurrency Rate Loan (whether in Dollars or any Alternative Currency) and (ii) at the request of the Required Lenders, any outstanding Eurocurrency Rate Loan shall be converted to a Base Rate Loan on the last day of the Interest Period with respect thereto. (e) The Administrative Agent shall promptly notify the Borrowers and the Lenders of the interest rate applicable to any Interest Period for Eurocurrency Rate Loans upon determination of such interest rate.The determination of the Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence of manifest error.At any time that Base Rate Loans are outstanding, the Domestic Administrative Agent shall notify the Borrowers and the Lenders of any change in Bank of America’s prime rate used in determining the Base Rate promptly following the public announcement of such change. (f) If the Foreign Administrative Agent ceases to hold any Foreign Revolving Commitments, then (i) the provisions set forth in this Section that are applicable to the Foreign Administrative Agent shall cease to apply to the Foreign Administrative Agent and (ii) the Foreign Borrowers shall select another Foreign Revolving Lender to serve in the place of the Foreign Administrative Agent with respect to the provisions in this Section; provided that such Foreign Revolving Lender (A) agrees to perform such obligations and (B) is acceptable to the Domestic Administrative Agent. (g) After giving effect to all Borrowings, all conversions of Loans from one Type to the other, and all continuations of Loans as the same Type, there shall not be more than (i) 10 Interest Periods in effect with respect to all Domestic Revolving Loans or (i) 10 Interest Periods in effect with respect to all Foreign Revolving Loans. 2.03Additional Provisions with respect to Letters of Credit. (a) Obligation to Issue or Amend. (i) Neither the Domestic L/C Issuer nor the Foreign L/C Issuer shall issue any Letter of Credit if: (A) the expiry date would occur more than one year from the date of issuance, in the case of other Letters of Credit, unless the Required Domestic Revolving Lenders or the Required Foreign Revolving Lenders, as appropriate, shall have otherwise given their approval; (B) the expiry date of any such Letter of Credit would occur after the L/C Expiration Date, unless the Required Domestic Revolving Lenders or the Required Foreign Revolving Lenders, as appropriate, shall have otherwise given their approval; or 45 (C) any such Letter of Credit is to be used for purposes other than those permitted under Section 7.11, unless the Required Domestic Revolving Lenders or the Required Foreign Revolving Lenders, as appropriate, shall have otherwise given their approval (ii) Neither the Domestic L/C Issuer nor the Foreign L/C Issuer shall be under any obligation to issue any Letter of Credit if: (A) any order, judgment or decree of any Governmental Authority or arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any request or directive (whether or not having the force of law) from any Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the issuance of letters of credit generally or such Letter of Credit in particular or shall impose upon such L/C Issuer with respect to such Letter of Credit any restriction, reserve or capital requirement (for which such L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or expense that was not applicable on the Closing Date and that such L/C Issuer in good faith deems material to it; (B) the issuance of such Letter of Credit would violate any Law or one or more policies of such L/C Issuer; (C) except as otherwise agreed by the applicable L/C Issuer and the Administrative Agent, such Letter of Credit is in an initial stated amount less than $100,000, in the case of a commercial Letter of Credit, or $250,000, in the case of a standby Letter of Credit; (D) with respect to Domestic Letters of Credit, such Letter of Credit is to be denominated in a currency other than Dollars (except as otherwise agreed by the Domestic Administrative Agent); (E) such L/C Issuer does not as of the issuance date of such requested Letter of Credit issue Letters of Credit in the requested currency; (F) such Letter of Credit contains provisions for automatic reinstatement of the stated amount after any drawing thereunder; or (G) any Lender is at such time a Defaulting Lender, unless Adequate Assurance shall have been provided, including arrangements to eliminate an L/C Issuer’s actual or potential Fronting Exposure (after giving effect to Section 2.18(a)(viii)) with respect to the Defaulting Lender arising from either the Letter of Credit then proposed to be issued or that Letter of Credit and all other L/C Obligations as to which the applicable L/C Issuer has actual or potential Fronting Exposure, as it may elect in its sole discretion. (iii) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not be permitted at such time to issue such Letter of Credit in its amended form under the terms hereof. 46 (iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit if: (A) such L/C Issuer would have no obligation at such time to issue such Letter of Credit in its amended form under the terms hereof; or (B) the beneficiary of such Letter of Credit does not accept the proposed amendment to such Letter of Credit. (v) The Domestic L/C Issuer shall act on behalf of the Lenders with respect to any Domestic Letters of Credit issued by it and the documents associated therewith.The Foreign L/C Issuer shall act on behalf of the Lenders with respect to any Foreign Letters of Credit issued by it and the documents associated therewith.Each L/C Issuer shall have all of the benefits and immunities (A)provided to the Administrative Agent in ArticleX with respect to any acts taken or omissions suffered by an L/C Issuer in connection with Letters of Credit issued by them or proposed to be issued by it and Issuer Documents pertaining to such Letters of Credit as fully as if the term “Administrative Agent” as used in ArticleX included such L/C Issuer with respect to such acts or omissions, and (B) as additionally provided herein with respect to the L/C Issuers. (b) Procedures for Issuance and Amendment; Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the case may be, upon the request of the Borrowers delivered to the Domestic L/C Issuer or Foreign L/C Issuer, as appropriate (with a copy to the Administrative Agent) in the form of a Domestic L/C Application or a Foreign L/C Application, as applicable, appropriately completed and signed by a Responsible Officer.Domestic L/C Applications must be received by the Domestic L/C Issuer and the Domestic Administrative Agent not later than 11:00 a.m. at least two Business Days prior to the proposed issuance date or date of amendment, as the case may be, or such later date and time as the Domestic L/C Issuer and the Domestic Administrative Agent may agree in a particular instance in their sole discretion.In the case of a request for an initial issuance of a Domestic Letter of Credit, such Domestic L/C Application shall specify in form and detail satisfactory to the Domestic L/C Issuer:(A) the proposed issuance date of the requested Domestic Letter of Credit (which shall be a Business Day); (B) the amount and currency thereof; (C) the expiry date thereof; (D) the name and address of the beneficiary thereof; (E) the documents to be presented by such beneficiary in case of any drawing thereunder; (F) the full text of any certificate to be presented by such beneficiary in case of any drawing thereunder; and (G) such other matters as the Domestic L/C Issuer may require.Foreign L/C Applications must be received by the Foreign L/C Issuer and the Foreign Administrative Agent (A) not later than 12:00 noon (Copenhagen time) at least three Business Days prior to the proposed issuance date or date of amendment, as the case may be and (B) not later than 12:00 noon a.m. (Copenhagen time) at least three Business Days prior to the proposed issuance date or date of amendment, as the case may be, of any Foreign Letter of Credit denominated in Dollars (or, in each case, such later date and time as the Foreign L/C Issuer may agree in a particular instance in its sole discretion).In the case of a request for an initial issuance of a Foreign Letter of Credit, such Foreign L/C Application shall specify in form and detail satisfactory to the Foreign L/C Issuer:(A) the proposed issuance date of the requested Foreign Letter of Credit (which shall be a Business Day); (B) the amount and currency thereof; (C) the expiry date thereof; (D) the name and address of the beneficiary thereof; (E) the documents to be presented by such beneficiary in case of any drawing thereunder; (F) the full text of any certificate to be presented by such beneficiary in case of any drawing thereunder; and (G) such other matters as the Foreign L/C Issuer may require.In the case of a request for an amendment of any outstanding Letter of Credit, such Domestic L/C Application or Foreign L/C Application, as applicable, shall specify in form and detail satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of amendment thereof (which shall be a Business Day); (C) the nature of the proposed amendment; and (D) such other matters as the applicable L/C Issuer may require.Additionally, the Borrowers shall furnish to the applicable L/C Issuer and the Administrative Agent such other documents and information pertaining to such requested Letter of Credit issuance or amendment, including any Issuer Documents, as the applicable L/C Issuer or the Administrative Agent may require. 47 (ii) Promptly after receipt of any Domestic L/C Application or Foreign L/C Application, the applicable L/C Issuer will confirm (by telephone or in writing) with the applicable Administrative Agent (with copies to the Domestic Administrative Agent where appropriate) that the Administrative Agent has received a copy of such Domestic L/C Application or Foreign L/C Application from the Borrowers and, if not, the applicable L/C Issuer will provide the Administrative Agent with a copy thereof (with a copy to the Domestic Administrative Agent where appropriate).Unless the applicable L/C Issuer has received written notice from the Administrative Agent, any Lender or any Credit Party, at least one Business Day prior to the requested date of issuance or amendment of the applicable Letter of Credit, that one or more applicable conditions contained in Article V shall not then be satisfied, then, subject to the terms and conditions hereof, the applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for the account of the Borrowers (or their Subsidiaries) or enter into the applicable amendment, as the case may be, in each case in accordance with such L/C Issuer’s usual and customary business practices.Immediately upon the issuance of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to, purchase from the applicable L/C Issuer a risk participation in such Letter of Credit in an amount equal to such Lender’s Revolving Commitment Percentage thereof. (iii) If a Borrower so requests in an L/C Application, the applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of Credit that has automatic extension provisions (each, an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter of Credit must permit the applicable L/C Issuer to prevent any such extension at least once in each twelve-month period (commencing with the date of issuance of such Letter of Credit) by giving prior notice to the beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in each such twelve-month period to be agreed upon at the time such Letter of Credit is issued.Unless otherwise directed by the applicable L/C Issuer, a Borrower shall not be required to make a specific request to such L/C Issuer for any such extension.Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to have authorized (but may not require) the applicable L/C Issuer to permit the extension of such Letter of Credit at any time to an expiry date not later than the Domestic L/C Expiration Date or Foreign L/C Expiration Date, as applicable; provided, however, that the applicable L/C Issuer shall not permit any such extension if (A) such L/C Issuer has determined that it would not be permitted or would have no obligation at such time to issue such Letter of Credit in its revised form (as extended) under the terms hereof (by reason of the provisions of Section2.03(a) or otherwise), or (B) it has received notice (which may be by telephone or in writing) on or before the day that is five Business Days before the Non-Extension Notice Date (1) from the Administrative Agent that the Required Lenders have elected not to permit such extension or (2) from the Administrative Agent, any Lender or any Borrower that one or more of the applicable conditions specified in Section 5.02is not then satisfied, and in each case directing such L/C Issuer not to permit such extension. 48 (iv) If a Borrower so requests in any L/C Application, the applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of Credit that permits the automatic reinstatement of all or a portion of the stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”).Unless otherwise directed by the applicable L/C Issuer, a Borrower shall not be required to make a specific request to such L/C Issuer to permit such reinstatement.Once an Auto-Reinstatement Letter of Credit has been issued, except as provided in the following sentence, the Lenders shall be deemed to have authorized (but may not require) the applicable L/C Issuer to reinstate all or a portion of the stated amount thereof in accordance with the provisions of such Letter of Credit.Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit permits the applicable L/C Issuer to decline to reinstate all or any portion of the stated amount thereof after a drawing thereunder by giving notice of such non-reinstatement within a specified number of days after such drawing (the “Non-Reinstatement Deadline”), the applicable L/C Issuer shall not permit such reinstatement if it has received a notice (which may be by telephone or in writing) on or before the day that is five Business Days before the Non-Reinstatement Deadline (A) from the Administrative Agent that the Required Lenders have elected not to permit such reinstatement or (B) from the Administrative Agent, any Lender or any Borrower that one or more of the applicable conditions specified in Section 5.02 is not then satisfied (treating such reinstatement as an L/C Credit Extension for purposes of this clause) and, in each case, directing the applicable L/C Issuer not to permit such reinstatement. (v) Promptly after its delivery of any Letter of Credit or any amendment to a Letter of Credit to an advising bank with respect thereto or to the beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrowers and the Administrative Agent a true and complete copy of such Letter of Credit or amendment. (vi) Each L/C Issuer will provide to the Domestic Administrative Agent, at least quarterly and more frequently upon request of the Domestic Administrative Agent, a summary report on the Letters of Credit it has issued, including, among other things, on whose account each Letter of Credit is issued and each Letter of Credit’s beneficiary, face amount and expiry date. (c) Drawings and Reimbursements; Funding of Participations. (i)
